Case: 14-12113   Date Filed: 11/23/2016   Page: 1 of 73


                                                                   [PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-12113
                     ________________________

             D.C. Docket No. 3:13-cr-00004-DHB-BKE-1



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                 versus

NATHAN E. GUNDY,

                                                       Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                          (November 23, 2016)
               Case: 14-12113       Date Filed: 11/23/2016      Page: 2 of 73


Before HULL and JILL PRYOR, Circuit Judges, and CONWAY, * District Judge.

HULL, Circuit Judge:

       Defendant Nathan E. Gundy appeals his conviction and 288-month sentence

for being a convicted felon in possession of firearms. The district court determined

that Gundy was an armed career criminal under the Armed Career Criminal Act

(“ACCA”), 18 U.S.C. § 924(e), because he had at least three prior Georgia

burglary convictions, each of which qualified as a predicate “violent felony” under

the enumerated crimes provision of the ACCA. On appeal, Gundy challenges his

designation as an armed career criminal under § 924(e).

       After review of the record and with the benefit of oral argument, we affirm

Gundy’s conviction and sentence.

                                   I. BACKGROUND

       In December 2013, a jury found Gundy guilty on one count of being a

convicted felon in possession of firearms, in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2), and 924(e).

       The Presentence Investigation Report (“PSI”) recommended a base offense

level of 24, pursuant to U.S.S.G. § 2K2.1. The PSI recommended (1) a 2-level

increase under U.S.S.G. § 2K2.1(b)(1)(A) because the offense involved three



       *
         Honorable Anne C. Conway, United States District Judge, for the Middle District of
Florida, sitting by designation.
                                               2
               Case: 14-12113       Date Filed: 11/23/2016      Page: 3 of 73


firearms, 1 (2) a 2-level increase under U.S.S.G. § 2K2.1(b)(4)(A) because the

firearms Gundy possessed were stolen, and (3) a 4-level increase under U.S.S.G.

§ 2K2.1(b)(6)(B) because Gundy possessed the firearms in connection with

another felony offense. These increases yielded an adjusted offense level of 32.

       Gundy had numerous prior felony convictions, 17 criminal history points,

and a criminal history category of VI, even without a § 924(e) enhancement.

Gundy’s offense level of 32 and criminal history category of VI would have

yielded an advisory guidelines range of 210 to 262 months. Without a § 924(e)

enhancement, Gundy’s statutory maximum penalty would have been 120 months’

imprisonment. See 18 U.S.C. § 924(a)(2).

       The PSI, however, reported that Gundy was an armed career criminal under

§ 924(e) because he was previously convicted of seven burglary offenses in

Georgia, namely: (1) a 2001 conviction for one count of burglary, (2) another 2001

conviction for four counts of burglary, each of which occurred on a separate

occasion, (3) a 2005 conviction for one count of burglary, and (4) a 2006

conviction for one count of burglary. Gundy had pled guilty to each of those

Georgia burglary offenses. The PSI provided that Gundy had other Georgia

convictions for forgery, possession of cocaine, possession of marijuana, entering

an automobile, and theft by taking.

       1
       The three firearms were: (1) an FIE, Model E22, .22 caliber pistol, (2) a Smith and
Wesson, Model 36, .38 caliber revolver, and (3) a Jimenez, Model J.A. Nine, 9mm caliber pistol.
                                               3
              Case: 14-12113    Date Filed: 11/23/2016    Page: 4 of 73


      Due to his status as an armed career criminal under § 924(e), Gundy’s

offense level increased from 32 to 34 under U.S.S.G. § 4B1.4(b)(3)(A). With a

total offense level of 34 and a criminal history category of VI, Gundy’s advisory

guidelines range was 262 to 327 months’ imprisonment.

      Gundy’s status as an armed career criminal under § 924(e) raised his

statutory range of imprisonment to 15 years to life, rather than zero to 10 years.

      As to the PSI, Gundy objected to the 2-level increase for possessing stolen

firearms and the 4-level increase for possessing firearms in connection with

another felony. He also objected to his designation as an armed career criminal on

the ground that only two of his burglary convictions involved the burglary of a

residence. According to Gundy, only “burglary of a residence” qualifies as a

“violent felony” under the ACCA, and, therefore, he did not have the requisite

three violent felony convictions to qualify as an armed career criminal.

      At the April 2014 sentencing hearing, the district court overruled Gundy’s

objection to the 2-level increase for possessing stolen firearms, but sustained

Gundy’s objection to the 4-level increase for possessing the firearms in connection

with another felony.

      The district court also overruled Gundy’s objection to his designation as an

armed career criminal. The district court expressly deferred to the reasoning of the

probation officer set forth in an addendum to the PSI. In that addendum, the


                                          4
              Case: 14-12113     Date Filed: 11/23/2016   Page: 5 of 73


probation officer concluded that Gundy was an armed career criminal because the

charging documents in each of Gundy’s burglary convictions “reveal[ed] that each

of those offenses [met] the elements of generic burglary (i.e., [Gundy] unlawfully

entered a building or structure with the intent to commit a theft”).

      Because the district court sustained Gundy’s objection to the 4-level

increase, Gundy’s total offense level became 33 under U.S.S.G. § 4B1.4(b). With

a total offense level of 33 and a criminal history category of VI, Gundy’s advisory

guidelines range was 235 to 293 months’ imprisonment. After considering the

advisory guidelines range and the factors set forth in 18 U.S.C. § 3553(a), the

district court sentenced Gundy to 288 months’ imprisonment. Gundy appealed his

conviction and sentence.

      Gundy makes several arguments challenging the validity of his § 922(g)

conviction. After our review of the record, we find that all of Gundy’s arguments

are without merit and affirm Gundy’s conviction. The only remaining issue is a

sentencing one—whether the district court erred in concluding that Gundy’s prior

Georgia burglary convictions qualified as violent felonies under the ACCA.

Whether a particular conviction is a violent felony for purposes of the ACCA is a

question of law we consider de novo. United States v. Canty, 570 F.3d 1251, 1254

(11th Cir. 2009).




                                          5
               Case: 14-12113       Date Filed: 11/23/2016      Page: 6 of 73


                                      II. THE ACCA

       A felon in possession of a firearm who has at least three prior convictions

“for a violent felony or a serious drug offense, or both, committed on occasions

different from one another,” is subject to an enhanced statutory penalty under the

ACCA. 18 U.S.C. § 924(e)(1). The ACCA defines the term “violent felony” as

any crime punishable by a term of imprisonment exceeding one year that:

       (i)    has as an element the use, attempted use, or threatened use of
              physical force against the person of another; or

       (ii)   is burglary, arson, or extortion, involves use of explosives, or
              otherwise involves conduct that presents a serious potential risk
              of physical injury to another.

Id. § 924(e)(2)(B). The first prong of this definition is sometimes referred to as the

“elements clause,” while the second prong contains the “enumerated crimes” and,

finally, what is commonly called the “residual clause.” 2 United States v. Owens,

672 F.3d 966, 968 (11th Cir. 2012).

       This case involves the enumerated crimes clause, which defines “violent

felony,” in part, as “burglary, arson, or extortion” and crimes that “involve[] use of

explosives.” 18 U.S.C. § 924(e)(2)(B)(ii). In listing these crimes in § 924(e)(2),

Congress referred only to the “generic” versions of those enumerated crimes. See


       2
        On June 26, 2015, the United States Supreme Court held that the residual clause of the
ACCA is unconstitutionally vague. Johnson v. United States, 576 U.S. ___, ___, ___, 135 S. Ct.
2551, 2557-58, 2563 (2015). Accordingly, we do not consider whether Gundy’s Georgia
burglary convictions would alternatively qualify as violent felonies under the residual clause.
                                               6
              Case: 14-12113    Date Filed: 11/23/2016    Page: 7 of 73
Taylor v. United States, 495 U.S. 575, 598, 110 S. Ct. 2143, 2158 (1990). Further,

an enumerated crime counts as an ACCA violent felony if its elements are the

same as, or narrower than, those of the generic offense. See id. at 599, 110 S. Ct.

at 2158.

                                 III. DISCUSSION

A.    Elements-Based Analysis of a Prior Crime

      The United States Supreme Court most recently articulated how to interpret

and apply the ACCA’s enumerated crimes provision in Mathis v. United States,

579 U.S. ___, 136 S. Ct. 2243 (2016). In Mathis, the Supreme Court recognized

that its opinion in Taylor “set out the essential rule governing ACCA cases more

than a quarter century ago,” which is that “[a]ll that counts under the [ACCA] . . .

are the elements of the statute of conviction.” Mathis, 579 U.S. at ___, 136 S. Ct.

at 2251 (quotation marks omitted). “That simple point became a mantra” in the

Supreme Court’s subsequent ACCA decisions. Id. Indeed, the Supreme Court in

Mathis pointed out that this “essential rule” has governed all of its ACCA

decisions since Taylor:

      At the risk of repetition (perhaps downright tedium), here are some
      examples. In Shepard : ACCA “refers to predicate offenses in terms
      not of prior conduct but of prior ‘convictions’ and the ‘element[s]’ of
      crimes.” 544 U.S., at 19, 125 S. Ct. 1254 (alteration in original). In
      James v. United States : “[W]e have avoided any inquiry into the
      underlying facts of [the defendant’s] particular offense, and have
      looked solely to the elements of [burglary] as defined by [state] law.”
      550 U.S. 192, 214, 127 S. Ct. 1586, 167 L. Ed. 2d 532 (2007). In Sykes
                                          7
              Case: 14-12113     Date Filed: 11/23/2016    Page: 8 of 73


      v. United States : “[W]e consider [only] the elements of the offense [,]
      without inquiring into the specific conduct of this particular offender.”
      564 U.S. 1, 7, 131 S. Ct. 2267, 180 L. Ed. 2d 60 (2011) (quoting James,
550 U.S., at 202, 127 S. Ct. 1586; emphasis in original). And most
      recently (and tersely) in Descamps: “The key [under ACCA] is
      elements, not facts.” 570 U.S., at ___, 133 S.Ct., at 2283.

Id. at 2251-52.

      Mathis thus drove home the point that focusing on the elements of the statute

of conviction is, and always has been, the essential principle governing ACCA

cases: “For more than 25 years, we have repeatedly made clear that application of

ACCA involves, and involves only, comparing elements.” Id. at 2257.

      Mathis also instructs that “[t]he comparison of elements . . . is

straightforward when a statute sets out a single (or ‘indivisible’) set of elements to

define a single crime.” Id. at 2248. In such cases, the court simply “lines up that

crime’s elements alongside those of the generic offense and sees if they match.”

Id. This is known as the “categorical approach.” See id. at 2248.

      Mathis notes, however, that some criminal statutes do not set out a single

crime but “have a more complicated (sometimes called ‘divisible’) structure.” Id.

In fact, “[a] single statute may list elements in the alternative, and thereby define

multiple crimes.” Id. at 2249. If the statute sets out multiple crimes, it is

“divisible.” See id. Faced with a “divisible” statute, courts must identify which

crime in the statute formed the basis of the defendant’s conviction. See id. The

Mathis Court stressed that “[t]o address that need, this Court approved the
                                           8
              Case: 14-12113     Date Filed: 11/23/2016    Page: 9 of 73


‘modified categorical approach’ for use with statutes having multiple alternative

elements.” Id. Under the modified categorical approach, “a sentencing court looks

to a limited class of documents (for example, the indictment, jury instructions, or

plea agreement and colloquy) to determine what crime, with what elements, a

defendant was convicted of.” Id. Courts must then compare the elements of that

identified crime to the elements of the relevant generic offense. See id.

B.    Disjunctive Phrasing

      Notably, the Supreme Court in Mathis explained more fully how courts

should evaluate criminal statutes with “disjunctive phrasing.” Id. at 2249, 2253.

Specifically, a state’s criminal statute may use terms like “or” that can signal either

(1) the listing of alternative elements, thus creating multiple crimes, or (2) the

listing of alternative means of committing a single offense with an indivisible set

of elements. See id. at 2249.

      If the statute lists alternative “elements,” it is considered “divisible,” and

courts may employ the modified categorical approach to determine the elements of

the defendant’s conviction. Id. But if a statute merely lists “various factual

means” of committing a single offense, then the statute is considered “indivisible,”

and that indivisible set of elements will be the basis of the defendant’s conviction.

See id. And if that indivisible statute “sweeps more broadly than the generic

crime, a conviction under that law cannot count as an ACCA predicate, even if the


                                           9
             Case: 14-12113      Date Filed: 11/23/2016    Page: 10 of 73


defendant actually committed the offense in its generic form.” Descamps v.

United States, 570 U.S. ___, ___, 133 S. Ct. 2276, 2283 (2013).

      In Mathis, the Supreme Court also instructed that “[t]he first task for a

sentencing court faced with an alternatively phrased statute is . . . to determine

whether its listed items are elements or means.” Mathis, 579 U.S. at ___, 136 S.

Ct. at 2256. This determination—“elements or means?”—is a “threshold inquiry.”

Id. Thus, in an enumerated crimes ACCA case involving a statute with disjunctive

or alternative phrasing, courts must first determine (1) whether that statutory

alternative phrasing lists multiple alternative elements, thereby creating multiple

offenses in a divisible statutory structure, or (2) whether that statutory alternative

phrasing merely lists various factual means of satisfying one or more of the

statute’s otherwise indivisible set of elements.

C.    Elements or Means?

      More significantly though, the Supreme Court in Mathis added to its ACCA

precedent by instructing courts how to discern “elements” from “means.”

“Elements are the constituent parts of a crime’s legal definition—the things the

prosecution must prove to sustain a conviction.” Id. at 2248 (quotation marks

omitted). “At a trial, they are what the jury must find beyond a reasonable doubt to

convict the defendant; and at a plea hearing, they are what the defendant

necessarily admits when he pleads guilty.” Id. at 2248. Facts and means, on the


                                           10
               Case: 14-12113    Date Filed: 11/23/2016     Page: 11 of 73


other hand, “are mere real-world things—extraneous to the crime’s legal

requirements.” Id. “They are circumstances or events having no legal effect or

consequence . . . [and] need neither be found by a jury nor admitted by a

defendant.” Id. (quotation marks and alterations omitted).

      The Supreme Court in Mathis enumerated several tools courts may use to

determine whether a statute’s “listed items are elements or means” or, put another

way, whether a statute is “divisible.” Id. at 2256. In doing so, the Supreme Court

clarified when and how courts may look beyond the language of the statute, and

may even go to parts of the state court record, to determine whether a statute lists

alternative elements or alternative means. Id. at 2256-57.

      As one tool, the Supreme Court explained that “the statute on its face may

resolve the issue.” Id. For example, “[i]f statutory alternatives carry different

punishments, then under Apprendi they must be elements.” Id. “Conversely, if a

statutory list is drafted to offer ‘illustrative examples,’ then it includes only a

crime’s means of commission.” Id. (citing United States v. Howard, 742 F.3d
1334, 1348 (11th Cir. 2014)). Additionally, “a statute may itself identify which

things must be charged (and so are elements) and which need not be (and so are

means).” Id.

      As another tool, the Supreme Court stated that in conducting the elements-

versus-means inquiry, federal sentencing courts can look to state court decisions


                                           11
             Case: 14-12113     Date Filed: 11/23/2016    Page: 12 of 73


interpreting an alternatively phrased statute for guidance. Id. If a precedential

state court decision makes clear that a statute’s alternative phrasing simply lists

“alternative methods of committing one offense,” such that “a jury need not agree”

on which alternative method the defendant committed in order to sustain a

conviction, then the statute is not divisible. Id. (quotation marks and alterations

omitted). “Armed with such authoritative sources of state law, federal sentencing

courts can readily determine the nature of an alternatively phrased list.” Id.

      As a third tool, the Supreme Court stated that “if state law fails to provide

clear answers, federal judges have another place to look: the record of a prior

conviction itself.” Id. The Supreme Court explained that this “peek” at the record

documents “is for the sole and limited purpose of determining whether the listed

items are elements of the offense.” Id. at 2256-57 (quotation marks and alterations

omitted). This is a “peek” to answer the threshold means-or-elements question (i.e.

the divisibility issue) and is not the full-blown modified categorical approach.

      In explaining this “peek,” the Supreme Court in Mathis said, (1) “Descamps

previously recognized just this way of discerning whether a statutory list contains

means or elements,” and (2) that the Descamps Court “noted that indictments, jury

instructions, plea colloquies and plea agreements will often reflect the crime’s

elements and so can reveal—in some cases better than state law itself—whether a

statutory list is of elements or means.” Id. at 2257 n.7 (quotation marks omitted).


                                          12
             Case: 14-12113     Date Filed: 11/23/2016    Page: 13 of 73


The Supreme Court then instructed: “Accordingly, when state law does not resolve

the means-or-elements question, courts should resort to the record documents for

help in making that determination.” Id. (quotation marks and alterations omitted).

      Most helpfully though, the Supreme Court in Mathis gave contrasting

examples of how to implement this third tool for answering the elements-versus-

means inquiry. In its first example, the Supreme Court noted that “an indictment

and correlative jury instructions [could] charge a defendant with burgling a

‘building, structure, or vehicle.’” Id. Those documents might also use “a single

umbrella term like ‘premises.’” Id. Either situation “is as clear an indication as

any that each alternative is only a possible means of commission, not an element

that the prosecutor must prove to a jury beyond a reasonable doubt.” Id.

Moreover, in each situation, “the record would . . . reveal what the prosecutor has

to (and does not have to) demonstrate to prevail.” Id. In a contrasting example,

the Supreme Court noted that “[c]onversely, an indictment and jury instructions

could indicate, by referencing one alternative term to the exclusion of all others,

that the statute contains a list of elements, each one of which goes toward a

separate crime.” Id. Again, this “peek” at the record is for answering the means-

or-elements question, also called the divisibility question.

      Finally, the Supreme Court acknowledged that “such record materials will

not in every case speak plainly, and if they do not, a sentencing judge will not be


                                          13
              Case: 14-12113     Date Filed: 11/23/2016     Page: 14 of 73


able to satisfy Taylor’s demand for certainty when determining whether a

defendant was convicted of a generic offense.” Id. (quotation marks omitted).

However, the Supreme Court concluded that “between those documents and state

law, that kind of indeterminacy should prove more the exception than the rule.” Id.

This makes good sense because state court indictments often will charge only one

of the alternative terms, thereby indicating that a statute is divisible.

      We now apply the principles and tools outlined in Mathis to this case.

D.    Georgia’s Burglary Statute is Broader than Generic Burglary

      We first identify the elements of generic burglary. The generic,

contemporary definition of burglary consists of these elements: (1) an unlawful or

unprivileged entry into, or remaining in, (2) a building or other structure, (3) with

intent to commit a crime therein. See Howard, 742 F.3d at 1342; Mathis, 579 U.S.

at ___, 136 S. Ct. at 2248.

      Next, we examine whether Georgia’s burglary statute has these elements. At

the time of Gundy’s seven prior felony burglary offenses in 2001, 2005, and 2006,

Georgia’s burglary statute provided as follows:

      A person commits the offense of burglary when, without authority and
      with the intent to commit a felony or theft therein, he enters or
      remains within the dwelling house of another or any building, vehicle,
      railroad car, watercraft, or other such structure designed for use as the
      dwelling of another or enters or remains within any other building,
      railroad car, aircraft, or any room or any part thereof. . . .



                                           14
              Case: 14-12113      Date Filed: 11/23/2016      Page: 15 of 73


Ga. Code Ann. § 16-7-1(a) (2011). 3 Section 16-7-1 criminalizes the following

conduct: (1) entry into a dwelling house, a building, or other structures (2)

“without authority,” and (3) with “intent to commit a felony or theft therein.” Id.

Section 16-7-1 thus criminalizes conduct that would satisfy all the elements of a

generic burglary.

       However, at the time of Gundy’s prior convictions, § 16-7-1 also

criminalized conduct broader than the ACCA’s generic definition of burglary.

Specifically, § 16-7-1 encompassed not only unlawful entry into buildings or other

structures, but also into vehicles, railroad cars, watercraft, or aircraft. See United

States v. Bennett, 472 F.3d 825, 832 (11th Cir. 2006); see also Howard, 742 F.3d

at 1342. Thus, § 16-7-1 is non-generic. See Bennett, 472 F.3d at 832.

       The salient question, then, is whether § 16-7-1’s alternative phrasing of the

locational element—(1) dwelling house, or (2) building, vehicle, railroad car,

watercraft, or other such structure designed for use as a dwelling, or (3) any other

building, railroad car, aircraft, or any room or any part thereof—lists multiple

alternative locational “elements” or various “means” of satisfying a single,

indivisible set of elements.




       3
         Georgia’s burglary statute was amended on July 1, 2012, and had not been amended
prior to that since 1980. See 2012 Ga. Laws 899; 1980 Ga. Laws 770. Accordingly, the 2011
version of Ga. Code Ann. § 16-7-1 was the statute under which Gundy was previously convicted.
                                             15
             Case: 14-12113     Date Filed: 11/23/2016    Page: 16 of 73


      Before examining the Georgia burglary statute, it is also helpful to review

the Iowa burglary statute discussed in Mathis and the Alabama burglary statute

discussed in Howard.

E.    Iowa and Alabama Burglary Statutes

      At issue in Mathis was the Iowa Code, which defines burglary in § 713.1 as

“[a]ny person, having the intent to commit a felony, assault or theft therein, who,

having no right, license or privilege to do so, enters an occupied structure.” Iowa

Code § 713.1 (emphasis added). The Iowa statute employs a “single locational

element,” which is “occupied structure.” Mathis, 579 U.S. at __, 136 S. Ct. at

2250; Iowa Code § 713.1.

      Then, in a separate statute, § 702.12, the Iowa Code defines the term

“occupied structure” as “any building, structure, appurtenances to buildings and

structures, land, water or air vehicle, or similar place adapted for overnight

accommodation of persons.” Iowa Code § 702.12.

      In Mathis, the Supreme Court concluded that the Iowa burglary statute in

§ 713.1 defined “one crime, with one set of elements” with a single locational

element of “occupied structure.” Mathis, 579 U.S. at __, 136 S. Ct. at 2250. The

Supreme Court explained that the listed locations in the separate § 702.12

definition were not “alternative elements” but were “alternative ways of satisfying

the single locational element” in § 713.1. Id. In addition to the clear statutory text


                                          16
              Case: 14-12113       Date Filed: 11/23/2016      Page: 17 of 73


of a single locational element in § 713.1, the Supreme Court also pointed out that

the Iowa Supreme Court had held that the alternative premises in the § 702.12

definition were “alternative method[s]” of committing the offense, “so that the jury

need not agree” whether the burgled location was a building, other structure, or

vehicle. Id. (citing State v. Duncan, 312 N.W.2d 519, 532 (Iowa 1981)).

       Similarly, in Howard, the Alabama statute that created the crime of burglary

used a single locational element of “building.” 4 Section 13A-7-7 provides that “[a]

person commits the crime of burglary in the third degree if he knowingly enters or

remains unlawfully in a building with intent to commit a crime therein.” Ala.

Code § 13A-7-7(a) (2014) (emphasis added).

       Then, in a separate statute in § 13A-7-1(2), the Alabama Code defines the

term “building” as “[a]ny structure which may be entered and utilized by persons

for business, public use, lodging or the storage of goods, and such term includes

any vehicle, aircraft or watercraft used for the lodging of persons or carrying on

business therein, and such term includes any railroad box car or other rail

equipment or trailer or tractor trailer or combination thereof.” Id. § 13A-7-1(2)

(2014) (emphasis added).




       4
        In 2015, Alabama changed the wording of the burglary statute in § 13A-7-7. 2015 Ala.
Laws Act 2015-185. Then in 2016, the state also amended the definitional provision in § 13A-7-
1. 2016 Ala. Laws 2016-402. Howard, which was decided in 2014, construed the pre-2015
versions of these provisions.
                                              17
               Case: 14-12113        Date Filed: 11/23/2016        Page: 18 of 73


       In Howard, this Court explained why the Alabama burglary statute was not

divisible. The Alabama statute did not “set[] out one or more elements of the

offense in the alternative—for example, stating that burglary involves entry into a

building or an automobile.” Howard, 742 F.3d at 1348. “Instead, Alabama Code

§ 13A-7-1(2) provides one definition of building and then includes a non-

exhaustive list of things that fall under that definition.” Id. In Howard, this Court

further pointed out that the word “includes” in § 13A-7-1(2) showed that the

drafters “intended to provide a non-exhaustive list of examples to clarify the

meaning of the term.” Id. (quoting Jean v. Nelson, 863 F.2d 759, 777 (11th Cir.

1988)).5




       5
         Similar to the Iowa and Alabama statutes, the South Carolina Code uses a single
locational element. The South Carolina statute that creates the crime is § 16-11-312(A), which
provides that “[a] person is guilty of burglary in the second degree if the person enters a dwelling
without consent and with intent to commit a crime therein.” S.C. Code Ann. § 16-11-312(A)
(emphasis added).
        South Carolina then has two other separate statutes that define “dwelling” and “dwelling
house.” In a separate statute, § 16-11-310, the South Carolina Code defines “dwelling,” stating
that “ʻ[d]welling’ means its definition found in Section 16-11-10 and also means the living
quarters of a building which is used or normally used for sleeping, living, or lodging by a
person.” Id. § 16-11-310. In turn, § 16-11-10 provided that “a dwelling house, any house,
outhouse, apartment, building, erection, shed or box in which there sleeps a proprietor, tenant,
watchman, clerk, laborer or person who lodges there with a view to the protection of property
shall be deemed a dwelling house.” Id. § 16-11-10. Additionally, the word “building,” as used
in § 16-11-310, “means any structure, vehicle, watercraft, or aircraft.” Id. § 16-11-310(1).
Georgia’s burglary statute is not at all like South Carolina’s. See United States v. Lockett, 810
F.3d 1262 (11th Cir. 2016) (outlining this complex statute and holding that the South Carolina
burglary statute is not divisible).
                                                18
             Case: 14-12113     Date Filed: 11/23/2016    Page: 19 of 73


F.    Georgia’s Burglary Statute

      We now turn to the text of Georgia’s burglary statute. “[S]entencing courts

should usually be able to determine whether a statute is divisible by simply reading

its text . . . .” Howard, 742 F.3d at 1346.

      In contrast to Iowa’s statute in Mathis and the Alabama statute in Howard,

the text of the Georgia burglary statute in § 16-7-1, that creates the crime, does not

use a single locational element (like “occupied structure” or “building”). The

Georgia law also does not contain a definition elsewhere that provides a non-

exhaustive laundry list of other places or locations. The Georgia statute also does

not use the term “includes.”

      Rather, the Georgia burglary statute, that creates the crime of burglary, uses

alternative locational elements. Section 16-7-1 provides that “[a] person commits

the offense of burglary when, without authority and with the intent to commit a

felony or theft therein, he enters or remains within”:

      the dwelling house of another or

      any building, vehicle, railroad car, watercraft, or other such structure
      designed for use as the dwelling of another or

      within any other building, railroad car, aircraft, or any room or any
      part thereof.




                                          19
              Case: 14-12113       Date Filed: 11/23/2016      Page: 20 of 73


Ga. Code Ann. § 16-7-1(a) (2011) (emphasis added).6 Rather than a single

locational element, the plain text of the Georgia statute has three subsets of

different locational elements, stated in the alternative and in the disjunctive.

Each of the three subsets enumerates a finite list of specific structures in

which the unlawful entry must occur to constitute the crime of burglary. In

doing so, the burglary statute has multiple locational elements effectively

creating several different crimes. See Descamps, 570 U.S. at __, 133 S. Ct.

at 2281 (explaining that an example of a divisible statute is one “stating that

burglary involves entry into a building or an automobile”).

       This is why under Georgia law a prosecutor must select, identify, and

charge the specific place or location that was burgled. For example, the

Georgia Court of Appeals has held that a burglary indictment must charge

the particular place or premises burgled and the specific location of that

place or premises. See Morris v. State, 303 S.E.2d 492, 494 (Ga. Ct. App.

1983) (stating that “where the defendant is charged with burglary, the

indictment must specify the location of the burglary” and concluding that the

indictment was sufficient where it charged a “building,” identified as “the

Financial Aid Office and Alumni Office, located at Fort Valley State
       6
        This was the text of the Georgia burglary statute from 1980 to 2011. Prior to1968, the
burglary statute also had this provision, which is no longer in the statute: “All out-houses
contiguous to or within the curtilage or protection of the mansion or dwelling-house, shall be
considered as part of the same.” Compare Ga. Code 1933, § 26-2401 with Ga. Laws 1968, § 26-
2401, p. 1249.
                                              20
             Case: 14-12113     Date Filed: 11/23/2016    Page: 21 of 73


College, Fort Valley, Peach County, Georgia”); State v. Ramos, 243 S.E.2d
693, 693 (Ga. Ct. App. 1978) (stating it is not necessary to prove “the

specific place” to obtain a theft-by-taking conviction, but it is necessary to

prove the “specific location” to obtain a burglary conviction); State v. Green,

218 S.E.2d. 456, 457 (Ga. Ct. App. 1975); Chester v. State, 140 S.E.2d 52,

53 (Ga. Ct. App. 1964) (“It must be alleged and proved in an indictment for

burglary that there was a breaking and entering of one of the classes of

buildings set out in the statute.”); Kidd v. State, 146 S.E. 35, 35 (Ga. Ct.

App. 1928) (holding that the indictment was sufficient where it identified the

location burgled as the protected structure of “railroad cars”).

      The U.S. Supreme Court has told us that “[a] prosecutor charging a violation

of a divisible statute must generally select the relevant element from the list of

alternatives.” Descamps, 570 U.S. at __, 133 S. Ct. at 2290. That the Georgia

prosecutor must select and identify the locational element of the place burgled—

whether the place burgled was a dwelling, building, railroad car, vehicle, or

watercraft—is the hallmark of a divisible statute. Indeed, in every case cited by

Gundy and the government, the indictment specified the type of place or premises

burgled. See, e.g., Weeks, 616 S.E.2d at 852 (a “dwelling house”); Davis v. State,

706 S.E.2d 710, 714 (Ga. Ct. App. 2011) (a “dwelling house”); Smarr v. State, 732
S.E.2d 110, 114-15 (Ga. Ct. App. 2012) (a “building” that served as a gas station);


                                          21
             Case: 14-12113     Date Filed: 11/23/2016    Page: 22 of 73


Morris, 303 S.E.2d. at 494 (a “building” used as a “Financial Aid Office and

Alumni Office”).

      That the prosecutor must select and identify the relevant statutory locational

element is well illustrated by the Georgia court’s decision in DeFrancis v.

Manning, 246 Ga. 307 (1980). As quoted above, one of the alternative locational

elements in the Georgia statute is a “vehicle . . . designed for use as the dwelling of

another.” Ga. Code Ann. § 16-7-1(a) (2011). The indictment in DeFrancis

charged that the defendant “unlawfully without authority and with intent to commit

a theft therein entered that certain vehicle, same being a gray Ford truck, being the

property of and owned by McKesson Wine and Spirits Company, a division of

Foremost-McKesson, Inc., said truck being located on 10th Avenue West in the

City of Cordele, Crisp County, Georgia, at the time of said entry therein by the said

accused.” 246 Ga. at 307. The Georgia Supreme Court set aside the defendant’s

burglary conviction because the indictment did not charge that the vehicle was

“designed for use as a dwelling.” Id. at 308. The Georgia Supreme Court held,

“that the vehicle was designed as a dwelling was an essential element of the

offense which must be alleged.” Id. (emphasis added). The fact that under Georgia

law the indictment must charge the type of place or location with such specificity

further demonstrates that § 16-7-1’s statutory listing of alternative locations for

committing a burglary constitutes an enumeration of alternative elements.


                                          22
               Case: 14-12113       Date Filed: 11/23/2016       Page: 23 of 73


       For all of the above reasons, we conclude that the alternative locational

elements in the Georgia statute are divisible. See United States v. Martinez-

Garcia, 625 F.3d 196, 198 (5th Cir. 2010) (concluding that the Georgia burglary

statute in § 16-7-1(a) is divisible and that the defendant’s Georgia conviction for

burglary of a dwelling house was a crime of violence under U.S.S.G. § 2L1.2). 7

G.     The Elements of Gundy’s Prior Burglary Convictions are Generic

       Our final task is to determine which of the alternative elements in Georgia’s

burglary statute formed the basis of Gundy’s prior burglary convictions and

whether those elements match the generic definition of burglary. Having

concluded that Georgia’s burglary statute is divisible, we may use the modified

categorical approach. Mathis, 579 U.S. at __, 136 S. Ct. at 2249. Under that

approach, we look to “a limited class of documents (for example, the indictment,

jury instructions or plea agreement and colloquy) to determine what crime, with

what elements, a defendant was convicted of.” Id. These are known as Shepard




       7
          The dissent has found and cites Mobley v. State. 296 S.E.2d 617, 618 (Ga. Ct. App.
1982) (describing where the burglary occurred as the “Social Circle Drug Store, the property of
Billy Snipes, located in the City of Social Circle, Walton County, Georgia”) (emphasis added).
The dissent faults our analysis because this decision did not use the word “building.” We are
confident that the term “drug store” sensibly means a building, not a vehicle, railroad car, or
watercraft. While one could theoretically operate a drug store out of a vehicle, we are not
required to engage in such farfetched hypotheticals, especially given DeFrancis and other
Georgia decisions discussed above. If anything, the Mobley decision supports our conclusion
that the prosecutor must charge and identify as an element the type of place that was burgled and
its location.
                                               23
               Case: 14-12113       Date Filed: 11/23/2016        Page: 24 of 73


documents. Id.; Shepard v. United States, 544 U.S. 13, 26, 125 S. Ct. 1254, 1263

(2005).

       The indictment for each one of Gundy’s prior Georgia burglary convictions

charged the type of place and the address of each burgled location. 8 Two

indictments charged that Gundy unlawfully, and with the intent to commit theft

therein, entered a “dwelling house”: (1) “the dwelling house of another, to wit:

Chiffon Jones, located at 403 Grand Street; Sandersville, Georgia;” and (2) “the

dwelling house of another, to wit: McArthur Jordan, located at 321 Tybee Street,

Sandersville, Georgia.” Two other indictments charged that Gundy “unlawfully,

without authority, and with intent to commit a theft therein” entered a “business

house” described as: (1) “the business house of another, to wit: David Bernice

Hartley d/b/a E-Z Coin Laundry, located at East McCarty Street, Sandersville,

Georgia;”9 and (2) “the business house of another, to wit: Bill Murphy d/b/a

Murphy & Palmer Feed & Seed Company, located at 232 North Smith Street,

Sandersville, Georgia.” Thus, all of the burgled locations were either dwelling

houses or buildings housing a business, which are generic burglaries. Importantly,

       8
         Certified copies of all of Gundy’s state court indictments and Gundy’s guilty pleas
thereto are in the record and are attached as an appendix to this opinion.
       9
        Two other indictments charged that Gundy burgled this same E-Z Coin Laundry on East
McCarty Street in Sandersville, Georgia but on separate occasions during the year 2000: July
12; August 23; December 12; and December 14. The December 12 and December 14 incidents
were charged as two separate counts of burglary in the same indictment. All told, Gundy was
charged with and pled guilty to seven separate burglaries in six different indictments.


                                                24
                Case: 14-12113       Date Filed: 11/23/2016       Page: 25 of 73


none were vehicles, railroad cars, watercrafts, or aircrafts, which are not generic

burglaries.10

       Accordingly, Gundy’s state court indictments make clear that Gundy’s

Georgia burglary convictions involved these three elements: (1) an unlawful entry

(2) into a dwelling house or building (3) with intent to commit a crime therein. See

Ga. Code Ann. § 16-7-1(a) (2011). These elements substantially conform to the

generic definition of burglary. See Howard, 742 F.3d at 1342. Therefore, Gundy’s

prior Georgia burglary convictions qualify as violent felonies under the ACCA’s

enumerated crimes clause. The district court did not err in sentencing Gundy as an

armed career criminal.

H.     Dissent’s Discussion of Divisibility

       The dissent relies heavily on Lloyd v. State, 308 S.E.2d 25 (Ga. Ct. App.

1983), but that case had nothing to do with the locational element, which the

Georgia Supreme Court in DeFrancis told us is an “essential element.” 246 Ga. at

308. The sole issue in Lloyd was whether the evidence was sufficient to prove

“lack of authority on the defendant’s part to enter the building.” Lloyd, 308 S.E.2d

at 25. The officer testified that “[t]he front door of the warehouse had been pried


       10
          While the dissent focuses on jury instructions, Gundy did not proceed to trial but pled
guilty. Here, we rely on the indictments, not pattern jury instructions never given. Indeed, the
Supreme Court has told us that, in cases where the defendant pled guilty, we can look at the
“closest analogs to the jury instructions,” and that they are the indictments or charging
information. Shepard, 544 U.S. at 20, 125 S. Ct. at 1249; see also Taylor, 495 U.S. at 602, 110
S. Ct. at 2160.
                                                25
              Case: 14-12113     Date Filed: 11/23/2016    Page: 26 of 73


open.” Id. The Lloyd court stated: “there are two essential elements which must

be established by the State: 1) lack of authority to enter the dwelling or building;

2) intent to commit a felony or theft.” Id. (emphasis added). The Lloyd court

concluded that the evidence in the officer’s testimony “was sufficient to show the

defendant’s lack of authority to enter the building.” Id. at 26. When placed in

context, the two-element statement in Lloyd is about two elements of “lack of

authority to enter” and “intent.” See id. at 25. There was no issue in Lloyd about

the location burgled or the essential locational element required under the Georgia

statute.

       Rather, the Georgia Supreme Court in DeFrancis tells us that the location

burgled is a third “essential element” and that the locational element must be

identified and charged with particularity in the indictment. See 246 Ga. at 308.

       In any event, as to its divisibility analysis, the dissent acknowledges that “if

state law fails to provide clear answers [about a statute’s divisibility], federal

judges have another place to look: the record of a prior conviction itself.” If

nothing else, perhaps the discussions in the majority opinion and the dissent

arguably suggest that Georgia law may not be as clear as either concludes. So if

the Georgia law is not clear as to elements or means, what happens next? We

agree with the dissent’s divisibility analysis that the next step would be Mathis’s

“peek at the record.” The dissent, in its divisibility analysis, peeks at the record


                                           26
             Case: 14-12113    Date Filed: 11/23/2016    Page: 27 of 73


and points out that two indictments specified a “dwelling house” and three

specified a “business house.” Where we differ is this. Those terms do not “speak

plainly” enough for the dissent. We, however, conclude that the terms “dwelling

house” and “business house” satisfy Taylor’s demand for certainty that Gundy’s

convictions were for burglary of a building or other structure, which is a generic

burglary.

                               III. CONCLUSION

      In light of the foregoing, we affirm Gundy’s conviction and sentence.

      AFFIRMED.




                                         27
             Case: 14-12113    Date Filed: 11/23/2016   Page: 28 of 73


JILL PRYOR, Circuit Judge, dissenting:

      The question we confront today is whether Nathan Gundy’s prior burglary

convictions in Georgia provide a basis for the enhanced federal sentence he

currently serves. The majority and I agree on the basic framework for answering

this question and even on how that framework applies here, up to a point. But we

differ sharply in our views of Georgia law regarding the elements of the crime of

burglary.

      The majority and I agree that the Georgia burglary statute under which Mr.

Gundy previously was convicted sweeps more broadly than the generic crime of

burglary that can serve as a basis for an enhanced sentence. I cannot agree,

though, with the balance of the majority’s analysis. I dissent because we cannot,

consistent with Supreme Court and our own precedent, divide and narrow the

Georgia statute in a way that would permit us to construe Mr. Gundy’s burglary

convictions as authorizing the term of incarceration he now serves. And I dissent

because the majority’s analysis affirming Mr. Gundy’s enhanced sentence has

serious implications far beyond this case. The majority’s misinterpretation of

Georgia law will decide the fate of countless individuals who stand to serve

unjustly expanded prison terms as a result.

      The district court ruled that Mr. Gundy’s prior Georgia burglary convictions

                                              28
             Case: 14-12113     Date Filed: 11/23/2016    Page: 29 of 73


each constituted a “violent felony” and thus support an enhanced sentence under

the Armed Career Criminal Act, (“ACCA”), 18 U.S.C. § 924(e). As relevant here,

the term “violent felony” includes the crime of burglary. Id. § 924(e)(2)(B)(ii).

But the crime of burglary’s inclusion among ACCA’s violent felonies does not

mean that a conviction under Georgia’s burglary statute qualifies as a violent

felony. For Georgia burglary to qualify, all or part of the statute must criminalize

what the Supreme Court has termed “generic” burglary; that is, it must “contain[]

at least the following elements: an unlawful or unprivileged entry into, or

remaining in, a building or other structure, with intent to commit a crime.” Taylor

v. United States, 495 U.S. 575, 598 (1990). If the statute in its entirety criminalizes

generic burglary, then our analysis is easy: a violation of the statute can support an

ACCA enhancement. But if it doesn’t, we have to decide whether we can divide

the statute up into elements that make up generic burglary. This task is not as easy,

as state statutes can be complex, but the Supreme Court has on several occasions

given us guidance, most recently in United States v. Mathis, 136 S. Ct. 2243

(2016). There, the Court reiterated that the key question is whether the state statute

sets forth alternative elements, which means that the statute is divisible, or merely

alternative factual means of committing the offense, which means that the statute is

not divisible, and therefore a conviction under it cannot serve as a predicate

offense for an ACCA enhancement. See id. at 2249.



                                          29
             Case: 14-12113     Date Filed: 11/23/2016    Page: 30 of 73


      The majority and I agree that with its inclusion of vehicles, railroad cars,

watercraft, and aircraft as types of locations that can be burglarized, Georgia’s

burglary statute is broader than the generic crime of burglary, which applies only

to structures. Indeed, in considering a similarly broad state statute, Mathis held

that “vehicles” are not structures and thus fall outside the scope of generic

burglary. See 136 S. Ct. at 2250. But turning to the question of whether these

alternative types of locations are elements of the crime of burglary in Georgia or

merely means of committing it, the majority and I part ways. I disagree that the

burglary statute’s text and structure support the majority’s conclusion that the types

of locations the statute lists are elements rather than means. This conclusion

ignores the Supreme Court’s guidance and the plain meaning of the Georgia

statute. I also disagree that Georgia case law supports the majority’s conclusion.

To the contrary, this case law unambiguously defines the elements of the crime of

burglary, and the different types of locations that can be burglarized are not

separate elements. The majority errs in determining that “burglary of a dwelling”

and “burglary of a building” are separate crimes in Georgia.

      Even if I were to accept, for the sake of argument, that Georgia law is

ambiguous on whether the different types of locations that can be burglarized are

elements or means of committing the offense, the inquiry would not end there.

Mathis instructs courts considering statutes that are ambiguous in this respect to



                                          30
             Case: 14-12113     Date Filed: 11/23/2016     Page: 31 of 73


“peek” at the record documents of prior convictions “for the sole and limited

purpose of determining whether the [statute’s] listed items are elements of the

offense.” 136 S. Ct. at 2256–57 (internal quotation marks and alterations omitted).

But in this case, those documents leave us unable to “satisfy [the] demand for

certainty when determining whether a defendant was convicted of a generic

offense” that can serve as an ACCA predicate. Id. at 2257 (internal quotation

marks omitted). After all, of the two locational terms listed in Mr. Gundy’s

indictments, one does not even appear in Georgia’s burglary statute and thus

cannot constitute an element. Mr. Gundy’s indictments therefore fail to

demonstrate that the different types of locations where the burglaries occurred

were elements that the jury had to find beyond a reasonable doubt. In my view,

these points lead to only one possible conclusion: Georgia’s burglary statute is

broader than generic burglary, and is indivisible; it cannot be a violent felony

under ACCA. I would reverse and remand for the district court to resentence Mr.

Gundy without an ACCA enhancement.

                                I.    DISCUSSION

      The analytical framework on which the majority and I agree compels the

conclusion that the Georgia burglary statute under which Mr. Gundy was convicted

is indivisible. The statute defines burglary as follows:

      A person commits the offense of burglary when, without authority and
      with the intent to commit a felony or theft therein, he enters or

                                          31
               Case: 14-12113       Date Filed: 11/23/2016      Page: 32 of 73


       remains within the dwelling house of another or any building, vehicle,
       railroad car, watercraft, or other such structure designed for use as
       the dwelling of another or enters or remains within any other building,
       railroad car, aircraft, or any room or any part thereof. . . .

O.C.G.A. § 16-7-1(a) (2011) (emphasis added). 1 Below, I demonstrate this

statute’s indivisibility in two parts. First, I review Georgia law, which tells us the

elements of burglary. This is where I would end our inquiry, as we are not free to

contradict Georgia’s courts on matters of state law. See Schad v. Arizona, 501 U.S.
624, 636 (1991).

       Second, because the majority reads Georgia law to reach the opposite

conclusion, I assume for the sake of argument that state law is ambiguous on the

elements-versus-means question and, as Mathis instructs, look beyond it to the

record of Mr. Gundy’s convictions for the answer. But the record, too, is

inconclusive. Thus, even assuming Georgia law is ambiguous such that we can

look to Mr. Gundy’s record at all, we would still lack the “certainty” required to

determine that the various types of locations listed in Georgia’s statute are

elements rather than means. Mathis, 136 S. Ct. at 2257 (internal quotation marks

omitted). Without that certainty, a conviction under the statute cannot qualify as a

violent felony under ACCA.



       1
         This version of the statute, which has since been amended, is the relevant one for our
purposes because it was in effect at the time of Mr. Gundy’s burglary convictions. When I refer
to the Georgia burglary statute, I refer to this version.


                                              32
               Case: 14-12113        Date Filed: 11/23/2016       Page: 33 of 73


A.     Georgia Law Establishes the Georgia Burglary Statute’s Indivisibility.

       Georgia’s courts have set forth the elements of burglary, making it clear that

the state’s burglary statute is indivisible. The Georgia Court of Appeals declared

in a precedential decision that it is “readily apparent there are two essential

elements [of the crime of burglary] which must be established by the State: 1) lack

of authority to enter the dwelling or building; 2) intent to commit a felony or

theft.” Lloyd v. State, 308 S.E.2d 25, 25 (Ga. Ct. App. 1983) (emphasis added).

Entering without authority either a “dwelling or building” is part of the same

“essential element[],” a single element encompassing the types of locations that

can be burglarized.2 Id.

       So why does the Georgia courts’ grouping of “dwelling” and “building” into

a single element necessarily answer the elements-versus-means question with

respect to vehicles, railroad cars, and watercraft? It does so for two reasons. First,

the statute’s use of the term “dwelling” itself includes locations other than the type

of structures that generic burglary encompasses. In Georgia, a person commits the

crime of burglary when, without authority and with the intent to commit a felony


       2
          Other Georgia decisions have framed the location element in slightly different terms,
substituting “dwelling place” or “dwelling house” for “dwelling.” See, e.g., Roberts v. State, 710
S.E.2d 878, 881 (Ga. Ct. App. 2011) (upholding validity of jury instructions where court charged
jury on the burglary statute’s “requirement of proof that a defendant entered ‘the building or
dwelling place of another’”); Hart v. State, 517 S.E.2d 790, 792 (Ga. Ct. App. 1999) (upholding,
as “sufficient to inform the jury of the essential elements of the offense” of burglary, jury
instruction that stated, in part, a defendant “enters in a building or dwelling house of another”).
But these slight variations make no difference to the elements-versus-means analysis.


                                                33
              Case: 14-12113     Date Filed: 11/23/2016    Page: 34 of 73


or theft therein, he enters or remains within “. . . any building, vehicle, railroad car,

watercraft, or other such structure designed for use as the dwelling of

another . . . .” O.C.G.A. § 16-7-1(a) (emphasis added). By using the restrictive

clause “or other such structure designed for use as the dwelling of another,” the

statute unambiguously defines vehicles, railroad cars, and watercraft as possible

dwellings. Id. So a defendant may be convicted of burglarizing a “dwelling”

whether he has entered unlawfully an apartment, which would be a structure falling

within the purview of generic burglary structure, or a motorhome or a houseboat,

which would not.

      Second, in the statute “building” appears twice, both times as part of a

series. Both series include types of locations that generic burglary excludes. As a

matter of syntax and logic, if one item in the series, “building,” is not a separate

element because the Georgia courts tells us it is part of the same element as

“dwelling,” then the others in the series are not separate elements either. For these

reasons, Lloyd’s statement of burglary’s elements, which groups “building” and

“dwelling” together, compels the conclusion that the location types listed in the

Georgia burglary statute are alternate means rather than elements.

      An examination of Georgia jury instructions confirms Lloyd’s statement of

burglary’s elements. The language used in jury instructions is significant because

it must always include the crime’s elements, that is, “what the jury must find



                                           34
               Case: 14-12113       Date Filed: 11/23/2016       Page: 35 of 73


beyond a reasonable doubt to convict the defendant.” Mathis, 136 S. Ct. at 2248.

Georgia courts consistently have upheld jury instructions listing “building or

dwelling” as part of a single element. See, e.g., Dukes v. State, 592 S.E.2d 473,

477 (Ga. Ct. App. 2003) (upholding against unspecified claim of error jury

instruction that “it’s only necessary to prove burglary in Georgia that . . . the

accused did, without authority, enter a building or dwelling house of another with

the intent to commit the alleged felony”); Hart v. State, 517 S.E.2d 790, 792–93

(Ga. Ct. App. 1999) (deeming “sufficient to inform the jury of the essential

elements of” burglary a jury instruction that included “enters in a building or

dwelling house of another”); see also, e.g., Long v. State, 705 S.E.2d 889, 674–75

(Ga. Ct. App. 2011) (calling “complete and correct” a jury instruction that included

“enters any building or dwelling place of another”). Indeed, Georgia’s pattern jury

instructions for burglary state that a person commits burglary when “without

authority, that person enters . . . any building or dwelling place of another . . . with

the intent” to commit theft or another felony. GAJICRIM 2.62.10 (4th ed. 2016);

id. 2.62.20 (4th ed. 2016).3 Georgia jury instructions and the cases approving them

thus confirm Lloyd’s statement of the burglary elements. That is, burglary of a

dwelling and burglary of a building are not separate crimes.


       3
        Although dated 2016, these instructions apply to cases “where the offense is alleged to
have occurred before July 1, 2012” because they reference the pre-2012 statute that we interpret
today. See GAJICRIM 2.62.10.


                                               35
             Case: 14-12113      Date Filed: 11/23/2016    Page: 36 of 73


      The majority dismisses Lloyd’s clear statement of law, asserting that the case

“had nothing to do with the locational element” at issue here. Maj. Op. at 26.

True, the types of places that could be burglarized were not at issue in Lloyd. But

accepting the majority’s position requires us to assume that the Georgia Court of

Appeals meant something other than what it said when it described the elements of

the crime. And the numerous cases approving jury instructions with language like

Lloyd’s confirm that it correctly stated burglary’s elements.

      Rejecting these clear statements by Georgia courts of the elements of

Georgia burglary, the majority argues that the text and structure of the burglary

statute unambiguously establish its divisibility and that case law confirms this

interpretation. First, the majority contends that the statute’s disjunctive phrasing

and lack of a single locational term with a separate definition section make it

divisible. But Mathis and persuasive authority counsel otherwise. Second, it

asserts that Georgia’s burglary statute “enumerates a finite list of specific

structures,” as a divisible statute must. The statute’s plain text contradicts this

assertion, however. Third, the majority points to Georgia cases about the

requirements for an indictment as confirming its textual interpretation. In fact,

though, these cases concern notice to the defendant and double jeopardy, not the

elements of the crime. I address each of the majority’s points in turn.




                                           36
             Case: 14-12113      Date Filed: 11/23/2016    Page: 37 of 73


      First, the majority contends that the statute’s use of the disjunctive and lack

of a single locational term with a separate definition section establish its

divisibility. Relying solely on the word “or,” and making creative use of spacing

to amplify its point, the majority determines that the statute “has three subsets of

different locational elements, stated in the alternative and in the disjunctive.” See

Maj. Op. at 20. The majority then contrasts this structure with those of the state

burglary statutes held to be indivisible in Mathis, 136 S. Ct. at 2250 (Iowa), United

States v. Lockett, 810 F.3d 1262, 1269–70 (11th Cir. 2016) (South Carolina), and

United States v. Howard, 742 F.3d 1334, 1348 (11th Cir. 2014) (Alabama). See

Maj. Op. at 19–20, 19 n.5. The majority notes that each of these other statutes

included “a single locational element” and then in a separate section or statute

defined that term with a list of alternative means of committing the crime. Id.

Georgia’s burglary statute, however, contains no single locational element with a

separate definitions section, and so the majority posits its list of alternate locations

must be elements rather than means. Maj. Op. at 20.

      As the majority acknowledges, Maj. Op. at 9–10, Mathis makes clear that

alternative phrasing is a necessary—but by no means sufficient—condition to read

a statute as setting out alternative elements. See 136 S. Ct. at 2256 (“The first task

for a sentencing court faced with an alternatively phrased statute is thus to

determine whether its listed items are elements or means.”). Mathis then lists two



                                           37
                Case: 14-12113       Date Filed: 11/23/2016   Page: 38 of 73


attributes of an alternatively phrased statute that would confirm its divisibility.

First, “[i]f statutory alternatives carry different punishments, then under Apprendi 4

they must be elements.” Id. Second, “a statute may itself identify which things

must be charged (and so are elements) and which need not be (and so are means).”

Id. Neither is present in this case, however. Absent these attributes, or something

equally compelling, alternate phrasing is neutral with respect to the elements-

versus-means inquiry.

      Although state statutes with a single locational element defined separately

have been held to be indivisible in Mathis, Lockett, and Howard, there is no truth

to the converse, that the lack of a single locational element with a separate

definition section means a disjunctively phrased statute is divisible. Indeed, one of

our sister circuits recently held a statute with disjunctive language and without a

separate definition section to be indivisible. See United States v. Barcenas-Yanez,

826 F.3d 752 (4th Cir. 2016) (holding Texas aggravated assault statute was

indivisible as to intent element where assault required “intentionally, knowingly, or

recklessly caus[ing] bodily injury to another”). Quite simply, the fact that the

Georgia statute has a different structure proves nothing.

      Second, the majority asserts as supporting its textual interpretation that the

burglary statute sets out a “finite list of specific structures.” Maj. Op. at 20. This


      4
          Apprendi v. New Jersey, 530 U.S. 466, (2000).


                                               38
               Case: 14-12113        Date Filed: 11/23/2016        Page: 39 of 73


finite list—along with the disjunctive phrasing and lack of a single locational term

with a separate definition section discussed above—leads the majority to the

conclusion that Georgia’s burglary statute sets out “multiple locational elements

effectively creating several different crimes.” Maj. Op. at 20.

       The wording of Georgia’s burglary statute, however, contradicts the

majority’s assertion. The statute includes among its list of locations that can be

burglarized “other such structure[s] designed for use as the dwelling of another.”

O.C.G.A. § 16-7-1(a) (2011). The phrase “other such structure[s]” cannot be part

of a finite list because it is necessarily expansive: Any type of structure that is

designed for use as a dwelling would qualify. For example, a travel trailer,5

although absent from the list, undoubtedly qualifies as “such [a] structure designed

for use as the dwelling of another” that is capable of being burglarized in Georgia.

While Georgia’s statute does not use the word “includes,” see Maj. Op. at 18–19

(noting that the Georgia statute does not use the term “includes,” unlike the

Alabama statute held indivisible in Howard), the phrase “other such” serves

essentially the same function. The statute lays out no finite list of structures; thus

it cannot “effectively creat[e] several different crimes.” Maj. Op. at 20.

       5
           “A travel trailer is a non-motorized RV designed to be towed by a pickup truck, SUV
or, for smaller units, even a car.” “What is a travel trailer,” RVNetLinx, http://rvnetlinx.com/
wprvtypes.php?cat=tt [https://perma.cc/KR2P-YRH4] (last visited Nov. 18, 2016); see also
United States v. Guerrero-Navarro, 737 F.3d 976, 979 (5th Cir. 2013) (“Consider, for example .
. . travel trailers. These are not buildings, but they may nevertheless be dwellings in the ordinary
sense. So although a certain venue may not qualify as a Taylor-approved building or structure, it
may still . . . constitute a dwelling.” (citations omitted)).


                                                39
               Case: 14-12113       Date Filed: 11/23/2016       Page: 40 of 73


       Third, the majority argues that Georgia case law concerning the adequacy of

indictments confirms its interpretation. It contends that because Georgia

prosecutors must specify the location of a burglary in the indictment, the different

locations must be elements. This argument confuses location (e.g., “the Financial

Aid Office and Alumni Office, located at Fort Valley State College, Fort Valley,

Peach County, Georgia”), Morris v. State, 303 S.E.2d 492, 494 (Ga. Ct. App.

1983), with type of location (e.g., a “building”). Id. It is true that an indictment

charging burglary must identify the specific location and ownership of the

allegedly burglarized place. See id. But Georgia law imposes no requirement that

an indictment include the type of location burglarized. Oftentimes, as in the case

of the Financial Aid Office building in Morris, an indictment will identify both.

But it need not do so.6 For example, the Georgia Court of Appeals approved of

“Social Circle Drug Store, the property of Billy Snipes, located in the City of

Social Circle, Walton County, Georgia” as a sufficient description of a burglarized

location in an indictment. Mobley v. State, 296 S.E.2d 617, 618 (Ga. Ct. App.

1982). This indictment specified the location of the burglary, but not the type of




       6
          The majority cites two cases, Chester v. State, 140 S.E.2d 52 (Ga. Ct. App. 1964), and
Kidd v. State, 146 S.E. 35 (Ga. Ct. App. 1928), that predate the 1968 enactment of the burglary
statute at issue in this case. The previous statute contained entirely different elements—as the
majority’s quotation of Chester, which includes “breaking and entering” among these elements,
demonstrates—so cases interpreting it are irrelevant to our analysis. Maj. Op. at 21 (quoting
Chester, 140 S.E.2d at 53).


                                               40
               Case: 14-12113        Date Filed: 11/23/2016       Page: 41 of 73


location that was burglarized. Was Billy Snipes’s drug store in a building? 7

Almost certainly. But the indictment itself neglects to say so and was nevertheless

upheld—meaning that the type of location the defendant allegedly entered need not

be specified in the indictment.

       More fundamentally, the majority misapprehends the purpose of requiring

the burglary’s location to be included in indictments. The majority speculates that

the multiple types of locations listed in the Georgia burglary statute must be “why

under Georgia law a prosecutor must select, identify, and charge the specific place

or location that was burgled.” Maj. Op. at 21. This speculation lacks support.

Rather, as a case the majority cites makes clear, an indictment must include the

location burglarized in order “to give the defendant ample opportunity to prepare a

defense.” Morris, 303 S.E.2d at 494. The many indictment cases on which the

majority relies never considered whether the types of locations listed in Georgia’s

burglary statute are alternative elements or means of committing the crime because

these cases were concerned only with the need to “inform the accused as to the


       7
         The majority critiques my reliance on Mobley because it is “confident that the term
‘drug store’ sensibly means a building, not a vehicle, railroad car, or watercraft.” Maj. Op. at 23
n.7. Perhaps. But what if an indictment stated that the defendant burglarized “the Orient
Express Restaurant, 2921 Paces Ferry Rd SE, Cobb County, Georgia”? Certainly this would
provide a location sufficient to satisfy Morris. See 303 S.E.2d at 494. And we might feel
confident that the term “restaurant” sensibly means a building. Further research would reveal,
however, that the Orient Express Restaurant is housed in a railroad car. See Marisa Roman, This
Train in Georgia is Actually a Restaurant and You Need to Visit, OnlyInYourState (Aug. 27,
2016), http://www.onlyinyourstate.com/georgia/restaurant-train-in-ga/ [https://perma.cc/4UJT-
UMHP].


                                                41
             Case: 14-12113     Date Filed: 11/23/2016    Page: 42 of 73


charges against him so that he may present his defense and not . . . be taken by

surprise” and to “protect the accused against another prosecution for the same

offense.” Smarr v. State, 732 S.E.2d 110, 115 (Ga. Ct. App. 2012).

      One of these cases deserves particular attention. The majority argues that

DeFrancis v. Manning, 271 S.E.2d 209 (Ga. 1980), demonstrates “[t]hat the

prosecutor must select and identify the relevant statutory locational element” when

charging Georgia burglary. Maj. Op. at 22. I take it that by this the majority

means that the prosecutor must specify whether the store, restaurant, or dwelling

burglarized was in a building or a railroad car. But DeFrancis demonstrates no

such thing. In DeFrancis, the Georgia Supreme Court upheld a lower court’s

decision overturning a defendant’s conviction for burglarizing a truck. 271 S.E.2d

at 210. The appellate court held the conviction was invalid because Georgia law

only criminalized entering without authority “any . . . vehicle . . . designed for use

as the dwelling of another,” id. (quoting O.C.G.A. § 26-1601 (1968)), and “no

proof was offered at trial that the truck was ‘designed for the use as the dwelling of

another.’” Id. For the same reason, the DeFrancis court held that the indictment

was flawed because it failed to allege that the truck was designed as a dwelling.

See id. This omission was not error because—as the majority incorrectly

surmises—Georgia burglary indictments must always include a single type of

location. The question in DeFrancis was not whether the burglary occurred in a



                                          42
               Case: 14-12113       Date Filed: 11/23/2016      Page: 43 of 73


truck versus a building, but rather whether the truck met the statute’s requirement

that it be designed for use as a dwelling. Thus, the indictment in DeFrancis was

flawed because it did not allege a crime at all.8 In other words, DeFrancis did not

bar a burglary indictment from listing “building, dwelling, truck, or railroad car

designed for use as a dwelling.” It merely said that an indictment must specify a

location that the statute makes it a crime to enter.

       The majority’s many indictment cases are unhelpful because they offer no

answer to the determinative question: at trial, what must a Georgia jury find

beyond a reasonable doubt to convict the defendant of burglary? See Mathis, 136
S. Ct. at 2248. Lloyd and the many cases approving jury instructions similarly

listing burglary’s elements, by contrast, answer that very question: the jury must

find that the defendant entered a building or dwelling, but not whether it was a

building or a dwelling or what type of dwelling. The Georgia burglary statute thus

is indivisible as between buildings and all types of dwellings, including vehicles,

boats, and railroad cars.

B.     The Record of Mr. Gundy’s Convictions Fails to Prove Georgia
       Burglary Is Divisible.

       We need not (indeed, may not) look past clear Georgia law, which should

end our inquiry. But given our disagreement about the import of the cases it cites

       8
         Burglary did not cover non-dwelling automobiles, and the crime of illegally entering an
automobile was not enacted until two years after Mr. DeFrancis’s conviction. See O.C.G.A. §
16-8-18; see also Ga. L. 1976, p. 186, § 1.


                                               43
               Case: 14-12113        Date Filed: 11/23/2016        Page: 44 of 73


and the cases I cite above, the majority and I can agree that perhaps Georgia law is

at least ambiguous on the elements-versus-means question. The Supreme Court

advised us in Mathis that “if state law fails to provide clear answers [about a

statute’s divisibility], federal judges have another place to look: the record of a

prior conviction itself.” 9 136 S. Ct. at 2256. Unfortunately, though, the language


       9
          While I undertake this analysis for the sake of argument, I am skeptical that the
language in one person’s indictment alone could ever establish that a statute is divisible. Mathis
dictates that courts “may look only to the elements of the offense, not to the facts of the
defendant’s conduct.” 136 S. Ct. at 2251 (internal quotation marks and alterations omitted). If
we were to conclude that Georgia’s burglary statute is divisible solely on the language in Mr.
Gundy’s indictments, I fear we would be violating this foundational precept.

         Didn’t Mathis expressly authorize inquiry into the language of a defendant’s indictments?
Yes and no. Yes, Mathis allowed recourse to record documents like indictments, but not, in my
view, in a way that would allow a defendant’s indictments alone to prove conclusively that a
statute is divisible. To be sure, Mathis provided relatively little guidance to courts taking the
“peek” it authorized into record documents. Id. at 2256. The opinion included three examples of
situations where such documents could help answer the divisibility question. The first two
examples described circumstances demonstrating conclusively that a statute is indivisible. In
contrast, the third example outlined a scenario indicating that a statute could be divisible: “[A]n
indictment and jury instructions could indicate, by referencing one alternative term to the
exclusion of all others, that the statute contains a list of elements, each one of which goes toward
a separate crime.” Id. at 2257.

        This third example is quite different from the first two—both of which employed
deductive methods to determine that a statute was indivisible—because it relies on reasoning by
induction. Just because the indictment in one case lists a particular statutory term to the
exclusion of others does not necessarily mean that term is an element. If any jury in the state
validly could convict a defendant without deciding among multiple statutory terms, then those
terms are means, not elements. By the same token, a prosecutor’s decision to include only one of
those terms in a given indictment does not necessarily mean that term is an element. Indeed,
Mathis instructed us on the relative strength of the conclusions to be drawn from its three
examples. Where the first two examples provided “as clear an indication as any” that a statute
was indivisible, the third example “could indicate” that a statute is divisible. Id. (emphasis
added).

       What’s more, the meager record we have in this case would render this third example
even more equivocal if we found it applied here. Mathis’s third example concerns “an
indictment and jury instructions.” Id. (emphasis added). The inclusion of jury instructions is


                                                44
               Case: 14-12113        Date Filed: 11/23/2016       Page: 45 of 73


in Mr. Gundy’s indictments—the only record documents we have available—is

itself too ambiguous to “satisfy Taylor’s demand for certainty when determining

whether a defendant was convicted of a generic offense.” Id. at 2257 (internal

quotation marks omitted).

       Mr. Gundy’s burglary indictments charge him with burglarizing either a

“dwelling house” or a “business house.” The two indictments charging Mr. Gundy

with burglarizing a “dwelling house” cohere with the majority’s hypothesis that

“dwelling house” is one of several alternative locational elements in the statute,

meaning that the statute is divisible among the types of locations that can be

burglarized. The term “dwelling house” does, after all, appear in the list of

alternative locations in the statute. See O.C.G.A. § 16-7-1(a) (2011).

       But the other indictments charging Mr. Gundy with burglarizing a “business

house” seem to contradict the majority’s hypothesis. Nowhere does § 16-7-1

reference a “business house.” See id. We can probably safely assume that these



significant because they must always include the crime’s elements, that is, “what the jury must
find beyond a reasonable doubt to convict the defendant.” Id. at 2248. Here, because Mr. Gundy
pled guilty to each of his prior burglary offenses, “the closest analogs to jury instructions would
be . . . the statement of factual basis for the charge, shown by a transcript of plea colloquy or by
written plea agreement presented to the court, or by a record of comparable findings of fact
adopted by the defendant upon entering the plea.” United States v. Shepard, 544 U.S. 13, 20
(2005). Unfortunately, though, the only records we have of Mr. Gundy’s guilty pleas are his
signatures on the various indictments charging him. The record before us includes neither jury
instructions nor plea colloquies. Mathis in no way suggests that indictments alone could be
enough to indicate with sufficient “certainty” to satisfy Taylor that the statute is divisible.
Mathis, 136 S. Ct. at 2257 (internal quotation marks omitted). In my view, one person’s
indictments, standing alone, are simply too inconclusive to prove a statute divisible.


                                                45
               Case: 14-12113         Date Filed: 11/23/2016        Page: 46 of 73


business houses were buildings, but because “business house” appears nowhere in

the text of the statute, that the burglary occurs in a business house cannot be an

element of the crime. 10 And if some of Mr. Gundy’s indictments did not charge

the location of the burglary as an element, why should we assume that the others—

referencing “dwelling house[s]”—did? We cannot make this unfounded

assumption. Thus, even taking Mathis’s “peek at the record,” Mr. Gundy’s

indictments point in opposite directions and therefore fail to answer the question

whether the types of locations listed in Georgia’s burglary statute are elements or

means.

       Mathis instructs courts what to do when state law and the records of a

conviction are inconclusive regarding a statute’s divisibility. When these sources

do not “speak plainly,” courts “will not be able to satisfy Taylor’s demand for

certainty when determining whether a defendant was convicted of a generic

offense.” Mathis, 136 S. Ct. at 2257 (internal quotation marks omitted); see also

Maj. Op. at 14 (recognizing this limitation). In my view, state law does speak

plainly in this case, and as a result, I would hold Georgia’s burglary statute to be

       10
           Georgia law confirms the general proposition that the elements of a crime are derived
from the text of the statute creating that crime. The state’s criminal code provides that “[n]o
conduct constitutes a crime unless it is described as a crime in [the code] or in another statute of
this state.” O.C.G.A. § 16-1-4. The code further provides that one of its “general purposes” is
“[t]o define that which constitutes each crime. . . .” Id. § 16-1-2(3). Taken together, these
portions of the code mean that all Georgia crimes are statutory and that the criminal code itself
defines each crime. Because the term “business house” does not appear in the text of Georgia’s
burglary statute, it cannot be part of that crime’s definition, so it cannot be an element. See id.
§ 16-7-1(a).


                                                 46
              Case: 14-12113      Date Filed: 11/23/2016   Page: 47 of 73


indivisible. But even rejecting clear Georgia case law, the majority acknowledges

that perhaps Georgia law is at least ambiguous. See Maj. Op. at 27. It then argues

that the terms “dwelling house” and “business house” in Mr. Gundy’s indictments

satisfy Taylor’s demand for certainty that his convictions were for generic

burglary. Maj. Op. at 27. This conclusion misconceives the appropriate inquiry

under Mathis at this stage of the analysis: whether the indictments demonstrate

that Georgia’s burglary statute lists elements not means. 136 S. Ct. at 2256–57.

The majority should acknowledge that the two terms found in Mr. Gundy’s

indictments—one of which cannot be found in the text of the statute and therefore

cannot be an element—provide insufficient clarity to conclude that Georgia’s

burglary statute is divisible.

                                 II.   CONCLUSION

      Today, contrary to state case law by which we are bound, the majority

declares Georgia’s burglary statute divisible and therefore capable of qualifying as

a violent felony under ACCA. Not only is the decision the majority makes today

wrong in Mr. Gundy’s case, but it likely will also substantially increase the prison

terms of scores of future defendants. In recent years, around 700 defendants each

year have been convicted in this Circuit of being a felon in possession of a




                                           47
               Case: 14-12113       Date Filed: 11/23/2016       Page: 48 of 73


firearm. 11 Such a conviction ordinarily carries “a 10-year maximum penalty.” See

id. at 2248. But ACCA imposes a 15-year mandatory minimum sentence where a

defendant has been convicted of three violent felonies, including generic burglary.

See id. In the 32 years that the version of Georgia’s burglary statute we interpret

today was in effect, tens of thousands of defendants were imprisoned for

committing burglary in Georgia.12 In fact, burglary is the most common crime for

which people are imprisoned in Georgia. 13 These numbers, when considered

together, mean that thousands of defendants stand to have their sentences increased

by at least five years each based on the majority’s decision today. This ruling,

which I believe is contrary to Georgia law, will have a monumental impact and, in

my view, result in the unlawful incarceration of scores of inmates. I would hold

Georgia’s burglary statute indivisible, vacate Mr. Gundy’s sentence, and remand

for resentencing without an ACCA enhancement. I respectfully dissent.




       11
          From 2011 through 2015, 3,398 defendants in the Eleventh Circuit were convicted of
being a felon in possession of a firearm. See U.S. Sentencing Comm’n, Number of Offenders
Convicted of Felon in Possession, 11th Circuit, Fiscal Years 1996 through 2015 (generated Oct.
24, 2016) (on file with the Clerk).
       12
          From 2005 through 2011, 17,077 defendants were imprisoned for burglary, an average
of over 2,400 a year. See Ga. Dept’t of Corrections, Inmate Statistical Profile, Inmates Admitted
During CYs 2005–2011, available at http://www.dcor.state.ga.us/Research/Annual_CY_profile_
inmate_admissions [https://perma.cc/6L8R-UPH4].
       13
         Burglary was the most common crime for which people were imprisoned every year
between 2005 and 2011 except 2006 and 2007. See id.


                                               48
Case: 14-12113   Date Filed: 11/23/2016   Page: 49 of 73




         Appendix
        Case: 14-12113        Date Filed: 11/23/2016               Page: 50 of 73




                  ACCUSA.T ION NO. OOCJ 2 '7
          WASHINGTON SUPERIOR COURT, DECZ1'ZR TERM, 2000


STATE OF GEORGIA


                                                  Charge: BurgJ.ary


NATHAN EDWIRD GUNDY




                                         ACCUSATION

     Filed in office, this                    _____   day of     Th11-L             , 2OL.

                                                  • &M(AJ
                                                 SUPERIOR COURT


     The defendant, NAI'H.N EDWARD GUNDY, waives being formally
arraigred, waives copy of accusation, and p1eds   r)iI
This _____ day of Ji-cL_               , 20 Johns. 7



                                                DEFENDANT (::1


                               i
                           DEFENDANT' S A"TOPEY
                                                  7f/t1'
                               / /)í'ñ/
                                DISTRId' ATTORNE?



WITNESSES FOR TRE ST7tT:

Erad enn8dy, .3PD
...avid Erni: J!aty



                                                        a           'I



                  t1: ' :':.
                    __    .•,• ,.'        •                         jL


        Al   •!                                                            -
                                                                                     I.


                                     I   _7 ,


                         Wi'i' C.c_Y/                                                     USAO-000 17
            Case: 14-12113   Date Filed: 11/23/2016     Page: 51 of 73




               ZN THE StPERIOR COURT OF WASHINGO CQt3lfl'Y
                             STATE OF GEORGIA

 ETATE OF GEORGIA                      *

                                       *    Accuzation Wo. OO-f2.i
                                       *    Dece-Inber erin, 2000
       v.                              *

                                       *

                                       *

NATHJ..N EDWARD GtJNDY                 *    Eu.rglary



                              ACCUSATION

     On behalf of the people of the State of Georg
                                                             ia, the
undersigned District Attorney or duly appointed ssista
                                                         nt District:
Attorney for the Middle Judicial Circuit of Gecrgia,
                                                      as prosecuting
attorney for the county and state aforesaid, •3es hereby
                                                           charge and
accuse NATHAN EDWARD Gt7ND'( with the offense of EtTRGt
                                                        ARY (O.C.G.A.
  16-7-1); for that the said accused on tYUly 12, 2000, in
                                                                 the
county aforesaid, did then and there unlawfull.', without autho
                                                                rity,
and with the intent to c•nit a theft therein, enter the busin
house of another, to wit: David Bernice :-artiey d/b/a E-Z ess
                                                              Coin
Laundry, located at East NcCartv Street, Sandersville, Georg
                                                                  ia,
contrary to the laws of the state of Georgia, the good
                                                             order,
peace, and dignity thereof.
                  -                     /7
     This    __________      dcv of   ____________
                                                                         ____




                                   Assistant bistrict Attorney



Office of the District Attorney
?ost Office Drawer J
Swainsboro, Georcia 30401
p178) 237-Th46




                                                                                USO -000 174
            Case: 14-12113   Date Filed: 11/23/2016                       Page: 52 of 73




                    CONSENT DO FILING OF ACCUSATION',
                    WAIVER OF GtAND JURY INI)ICThENT,
                  WAIVER OF TORY TRThL, PLEA OF GUILTY

     The accused having been bound over t the superior court of
said county or being confined in jail erding coimiitment trial or
being in jail, having waived commitment trial, does hereby
expressly waive indictment by grand jury in accordan:e with the
appropriate Drovisjons of law; and

     The aforenared accused expressly consents to the filing of the
foregoing accusation by the istrict Attorney; and

     The afcrened accused expressly consents that the judge of
said superior court may open the court at this tiic without the
presence of either grand jury or traverse jury to receive and act
upon the plea of the aforenamed accused; and

     The aforenamed accused expressly waives trial by jury arid
consents to trial by the judge alone without the intervention of a
jury upon the foregoing accusation by the District Attorney; and

     The aforenaxnc-d accused acknowledges that, before any action
herein indicated, the accused has been fully advised as to a.l of
his rights in connection with all of the rat:rs here concerted,
and all of the actiori herein taken by him has been taken by him
with full knowledge of all such legal rights; and

     The aforenamed accused acknowledges that, prior to any of the
actions taken by the accused in this matter, the accused has been
fully advised as to his rights to the services of an attorney at
law in all stages of the proceeding against the accused; and
accused has been advised that in the event he is unable to employ
an attorr.ey the court will aPPoint an attortey to represent the
accused; and the accused acknowledges that the court in this
instance expressly offered to appoint an attorney to advise and
reDresent the accused.

     Upon the foregoing accusation, including each arid every charge
and count therein contained, the aforenarra. accused waives formal
arraigruient, waives copy and list cf witnesses, and pleads guilty.

     Thiz   _______   day o ________________________. 20
                                               .4-,-
                                      -       jJJ.j-
                                              'i                                  _______________


                                          ccused
                                                                   1r
                                               /


                                                               /'    ,




                                                           ,              V
                                                   1   I
                                                                              /   1
                                              '        --!

                                          -                         --'   //'
                                                               1




                                                                                                USAO-0001 75
                               0
                     Case: 14-12113         Date Filed: 11/23/2016                   Page: 53 of 73


                                                                                           r




  IN THE SUPERIOR COURT OF                                                                           COUNTY
                                                       ____________________
                                                                                                                   GEORGIA

STATE OF GEORGIA                                                      C:.E.L ACTION !O.                             CR
                                                                      OF:SEs)                   -
vs.


   //     ;1
                p'        jf LbJ At             a                                     I'Z                                 )dI
                                                                                                                TER1,
                                                         NANT
   ;çî         LF) '('f//I
                                         FINAL DISPOSITTc::
                                            C                                                       C DT     D?ITIO:
                                              / 0 lN-tj
34TEOPIATED                             CtijLTf                                                C NOLL POQJ OoR
   C-UILri OW COT3NT(S) _________
o NOLO CONTEtITDE E                         CT      TJ LTY OW                                  0 D!AD DOCKET ORDIP 0W
   CCL'NT3}    ____________________                     _______________________                     LNT()   _______________
J TO .EsER £NCLUDED                      tIL! CF ItCLUEED
                                        OES) O________________
                                        C        c)T.I:T {
                                                             ___________________________
  ON COtWr(S}         -

                                                                        -i-jj                  Z-'

 iEREAS, th above-named deferdazt has been foucz :uicy o: thc above-statEd
offense(s) , it is hereby ORDERED X.ND ADJUDGED bt c'e CCUrC chat the said
defndan     is   hereby   sente:ced   to  coirer.t       or  a   period  of
  -    c r                     -P     ,                        r

                     )Lv_   )-Ia-i




 n the State Penal               ocher ins:ictiC:.. s the Comrn,ssoner of
the St.te eartrrent of Cor o:cns or the C::: ra; direct, to be corncitd
as provided by law.
      DEJifl                              -                                   _//     -
 ATI'OR!TEY LLW. C_____              7r_.-/                  CO(JNY                            .:-:i:-qv       (A?OThTM1fl.

                                        1t
   IS    SO ORDERED,         :h:       /

         1r
                                                                  /
               Offi:e
                                                                ___          2                               _____




                V L-'7tji'                                   1icEdi /iu.: -::.                 :x;u2.: of
:1!-          u:e:::




                                                                                                                     USAO-OCU17
                    Case: 14-12113     Date Filed: 11/23/2016     Page: 54 of 73




                           ACCUSATION NO.   OC,Zi
                     WASHINGTON SUPERIOR C0URT, DECBEB TERN
                                                            , 2000

  STATE OP GEORGIA


               vs.                              Charge: Burglary

  NATB.AN EDWARD GUNDY




                                        ACCUSAT IOM

           Filed in office, this                    day of
                                            _____
                                                             _______________
                                                                               __   2QL.

                                                (?it4
                                     CL-R!L SUPERIOR COURT


       The defendant, NATH2.N EDWARD GUNDY, iaives
                                                   beir
 arraig-ned, waives copy 9€ accusation, and p1ads 62i/h formally
 This j                                                  .
               day of                   , 20 0!         1


                                                     (IjAfCLJ
                                            DEFEIDANT
                                                           ,j
                                     )i)
                                     DEFENDANT S ATTNE



                                      DISTR±CT ATTNY


WITNESSES FOR THE STATE:

  ra3                   SPE
Dvi•.          r':c




ErtcT?
        ti-,              _.--- ::    _L;




----           r"
                                                                                       USJL)-O00 77
              Case: 14-12113    Date Filed: 11/23/2016    a
                                                          Page: 55 of 73




                 IN TEE SUPERIOR COURT OF WA5iIN
                                                 GTO1 COtThY
                               STATE OF GEORGtA
 STATE OF GEORGIA                         *

                                          *    Accusation No. OOC2
                                          *    Decanther Term, 2000
       vs -                               *

                                          *

                                          *
 NATH.AM EDWARD GUHDY                     *    Burglary


                                ACCUSATION
      On behalf of the eople
                                    of the State of Georgia,
 undersigned District Attorney                                      the
                                 or duly apoinced Assistant Dis
Attorney for the Middle Judici                                   trict
                                al Circuit of Georgia, as prosec
 attorney for the county and sta                                  uting
                                 te aforesaid, does hereby cbarge
accuse MATfl    EDWA?D GtYNDY ,ith the offense                     and.
§ 16-7-1); for that the said                    of BURGLARY (O.C.G.A.
                                 accused on August 23, 2000,
county aforesaid, dId then and                                 in the
                                 there unlawfully, without author
and with the intent to cormit                                     ity1
                                 a theft therein, enter the bus
house of another, to wjt Dav                                     ine ss
                                id Bernice Hartley d/b/a S-Z
Laundry, located at Sast i.c                                      Coi n
                               Carty Street, Sandersvi1l, Geo
contrary to the laws of the                                     rgi  a,
                                state of Georgia, the good
peace, and dignity thereof.                                    order,

     This     _________
                               dcv o
                                                                      20 _1/
                         __
                                        _________
                                                   _________
                                                                __,




                                                /,6f
                                       Ass.stanc D?strct kttorney



Office of the District Attorney
Post Office Drawer J
Swainshoro, Georgia 30401
(478) 237-7846




                                                                               CC'017
            Case: 14-12113   Date Filed: 11/23/2016            0
                                                               Page: 56 of 73




                   CONSEN'I L'O FILING OF ACCØSATION,
                   WAIVER DP' GRAND JURY INDICNT,
                  WAIVER OP JtJRY TRIAL, PLEA OP GUILTY

       The accused having been bound over to
                                             the superior court of
 said county or being c fined in
                                  jail er.ding coninitinant trial or
 being in jail, having waiied comznit
                                       rnent trial, does hereby
 expressly waive indictment by grand jury
                                          in accordance with the
 appropriate rovisior.s of law; and

      The aforenainad accused expressly consents
                                                  to the filing of the
 foregoing accusation by the District Atto
                                           rney; and
     The aforenaried accused expressly cons
                                             ents that the judge of
said superior court may open the cour
                                       t at this time without the
presence of either grand jury or traverse
                                          jury to receive     d act
uoon the ilea of the aforenamed accused;
                                         and
     The aforenained accused expressly waives tria
consents to trial by the judge alone without         l by jury and
                                             the in:ervention of a
jury upon the foregoing accusation by the Dist
                                               rict Attorney; and
     The aforena.med accused acknowledges that,
                                                 before any action
herein indicated, the accused has been full
                                            y advised as to all of
his rights in connection with all of the matt
                                               ers here concerned
arid all of the action herein taken by him
                                             has been taken by him
with full knowledge of all such legal rights;
                                               and
      The aforenamed accused acknowledges hac,
                                                prior t any of the
actions taken by the accused in this matt
                                          er, the accused has been
fully advised as to his rights to the serv
                                            ices of an attorney at
law in all stages of the P:c.ceeding
                                        against the accused; and
accused has been advised that in the even
                                          t he is unable to employ
an attorney the cour: will apcoint an
                                       attornc-y to represent the
accused; and the accused acknowle
                                    dges that the court in this
instance expressly offered to appoint
                                       an ac:crney to advise and
represent the accsd.

     Upon the ±oregong accusation, includina
                                              each and every charge
and count therein contained, the aforenee
                                           d accused waives fornal
arraigriient, waives cony and
                               list of wi:nsses, and pleads guilty.
     This   _______
                      day of _________________________,                     20_0/
                                                       -
                                      Accused

                                                           '
                                            7/',       j?',i- -2
                                      p.-

                                                   /       /    //'
                                            -:•'                  -

                                                                                    USAO-1itJ 79
                    Case: 14-12113          Date Filed: 11/23/2016      Page: 57 of 73




  IN THE SUPERIOR COiJ?T OF                        __________________                COUNTY, GEORGIA


STATE OF GEORGIA                                             C?IMINAL ACTION tO.                QCR
                                                             OFFENSE(S) _________________________
V3.


      /VL.              '/J                                                                               2.#4/
   0            y j '?ff f7                        FEIDANT                                                 -



                                          FINAL        DISPOSITION
                                                                                     OrEER DISPOSITIC
DyEGOT IATD                                                                   J !OLE ROSEQU OPDER ON
  cUiiry ON COUTS) _________          COLT          ______________________        COUNT(S)   _______________
0 NOt0 CCNTENDERE O-                  NO? GUILTY ON                           U D!D OCXET ORDER ON
   DUNT S) ___________________        :OJNrS) _____________________                          ______________
0 TO LESSER INCLUDED                        F INCLUDED
  OFFENSE(S) ___________________      OFFE (1 OF ___________
                                       N CNT(5) __________________
  O COUNT(S) _________________




WHEREAS, the above-arnd dferant has been found cuilty of the above-stated
offensa(s) , i is herez ORDER    AND    JUflGED v the Ccr    ha   che said
defndanz    is  h.rby     ntnced,    to   con    ie   for  a    eriod   of
  -y       Cr)                 Cv,ett              j.,4                      J/t.'c

       -t-Lt'     ic-   e-.t    ..e,-id




in th State ?na1 yst     or su  ohr ins::::ca t: ComrnissiDr.er of
the State epartnent cf C rcions or the Ccur:  y direct, to be computed
as orovde by law.

 ThE DEDANT 'S RE?RESENT E -I
 ATTOPJEY AT LAW OF_____________________ COUNTY,
                                                 (_/
                                                     ;R;:.:.
                                                                   1/    £J4 c.
                                                                        s•!:                   (?.PpOflT1EWt.

                                          -i-I--
IT IS SO        ODERED chi        _____


Filed I:'. Cf±ce Thi.

                   7)
           .2?.




                                                                                                      USAO-000 180
             Case: 14-12113         Date Filed: 11/23/2016           D
                                                                     Page: 58 of 73




                      ACCUSATION NO.                OOc-QI9
               WASHINGTON SDPERIOR COURT, DEC
                                              EMBER TERM,                    2000

  STATE OF GEORGIA


        v.                                         Charge: Burglary                           Cl




 NATFL7LN EDWARD GUNDY




                                     ACCUSATION


      Filed in office, chis                 1'       day o      YY1aJ                 0.QL.

                                       u,    9/.    (!i
                                  CLP, SUPERIOR COURT

      The defendant, NATHAN EDWARD
                                     GtINDY, waives bei.ng formal1y
 arraigned, waives coov of acc
       J7L -                   usa tio n, and peads      //
 This        day of  /rCL-
                                          , 20 Q,L.


                                                        &&J^T
                                            DEFENDANT L-)




WITNESSES    FOR   TE STATE:

Brad Kenned-i, 5D
Michael Joel ' 'hran, EFC
 111 24urpLriv
?irby Hal!


                       '1
                            rr r-r
                            £ r                          :.   rnpv
                      ;..-:.        ----    --      -
                     - -               -•        -r r
Case: 14-12113   Date Filed: 11/23/2016   Page: 59 of 73




                                                           Z LIJOO-OVEfl
            Case: 14-12113     Date Filed: 11/23/2016       0
                                                           Page: 60 of 73




                    CONSENT TO FILING O ACCU2ATIOfl,
                    WAIVER OF GRAND ITDRY flDICTT,
                  WAIVER OF tYRY TRI, PLEA OF GUILTI

     The accused having been bound over to he superior court
said county or being confined in jail pending corthcinen         of
                                                         t trial or
being in jail, having waived coinmitmet trial, does
                                                         hereby
expressly waive indictm.nt by grand jury in accordance
appropriate provisions of law; and                      with   the

     The aforenamed accused exnresslv consents to the filing
foregoing accusation by the District Attorney;               of the
                                                 and
     The aforenamed accused expressly consents that the judge
said superior court may onen the court at this tine             of
                                                      without the
presence of either grand jury or traverse jury to recei
                                                        ve and act
upon the plea of the aforenamed accused; and

     The aforenained accused expressly waives trial by jury
consents to trial by the judge alone without the inter          and
                                                       vention of a
jury upon the foregoing accusation by the District Attor
                                                          ney; and
     The aforenarned accused acknowledges thatr before any
                                                            action
herein indicated, the accused has been fuly. advised as
                                                        to all of
his rights in connection with all of the matters here
                                                       concerned,
and all of the action herein taken by hin has been taken
with full knowledge of all such legal :ights; and           by him

     The aforenarned accused acknowledges that, orior to any
                                                             of the
actions taken by the accused in this matter, the accus
                                                       ed has been
fully advised as to his rights to the se.rices of an
                                                      attorney at
law in all stages of the proceeding against the accu
                                                         sed; and
accused has been advised that in the event he is unable
                                                        to employ
an attorney the court will aoooint an attorney to repre
accused; and the accused acknowledges that                sent the
                                                 the court in this
instance expressly offered t appoint an attorney to
                                                       advise and
reoresent the accsei.

      Upon the foregoing accusation, including each and every
                                                              charge
and count therein cnr.ained. the aforenamed accused waive
arraigmrnent, weivs                                         s forma l
                        v ard list of witnesses, and pleads guilty.
     This   _______   nay of   _______________
                                                       ____________,     20



                                         c cused             7)
                                                   -

                                                            '7
                                                       p' A
                                                        - r, :ccs
                                                                    ,'
                                           _/
                                       Distrir     :-'-:ne
                                                                              USAO-000 183
                          Case: 14-12113              Date Filed: 11/23/2016              0
                                                                                         Page: 61 of 73




    IN THE SUPERIOR COURT OF                                  __________________                  COUNTY, GEORGIA

STATE OF GEORGIA                                                           CRIMINAL ACTIO'I O.                 o c. /

                                                                           OFFEQS(S) ______________________
vs.


     A4 /'                E        I            ,                      ,                           -          TERM,
                                                       DEFEflDANT
                    gf/7 2. jf'
                                                    FINAL DISPOSITION
                                                 o •E?.O!CT:                                    0 OTR DS?O5IT:QN
                                               o -'t / 0     i.JtJy
                                                C-UXLTY ON                                  0   OLLI ?R0SEt7i •DPJER
:V1JtLTy        o
              COUNT(S)        _________             COUNT(S)     -                              COJNT(S)   ______________
O   NOLO CO ZNDE    C                          0 NOT GUILY ON                               0 D!A DCT ORDEP. ON
    COtET (S)       ___________________                        ___________________            COtTS) _____________
O TO LESSER tNCLtJ!f3           0 GUILT OF I!CLUDED
    FENsE(S) __________________        E(5} o__________________
                                  CW 2OJ(S)
  O COUNT(S) _______________
                                                          --
                                                         tj rL.v1 Y-Z.LJ                           Ni'4i_.



WHEREAS, the above-naaed defendant          been found gi1ty of the above-stated
of fense(), it is hereby OP-DERED       D    IJUDGED by the Court that che said
defndant      is    hereby   sentenced1   to   confin.een   for   a  Deriod    of
         Cr)               (4r'C                        ,t- re/ec

-       C--J            T*-        .c




in the State Penal Sy       ouch ocher in icuion as the Conrnissioner of
th State  Deoartrnent of Corrections or the Cotirt y direct, to be computed
as orovided by law.
     TE DEFEND14T       R!P             SNTE                  CCA3LE             c-.ii                        (A?OTMNT1.
     ATTO?.NEY .T LAW, Q?                      _ ?      ,.I          CO(NT1, C-SCA

                                                / -1-
    T   IS SO ORDERED,            this          I             day of                                                  _____




                                                                                           7
    Filed In Office This
    I-  Day of 2-4_L'
                                                                  Jt!d,      Sejcr C.urc of                   LL3 County
            i                                                     tidd1e Jd..a1 Circui: of
    Cr:-z           uperior Ccu::                                            7




                                                                                                                      USAO-000i 4
            Case: 14-12113     Date Filed: 11/23/2016    Page: 62 of 73




                   ACCUSTXON NO.
            WAINGTON SUPERIOR COURT, DECE}ER TERN, 2000

STATE OF GEORGIA


      vs.                              Charges: 8urglaty (Two Counts)

NATEAN EDWARD GUNDY



                                ACCUSATION

     Filed in office, this ji_ day of               iaa_Ji             , 20L.


                              c2i.
                             CLRd. SUFERIOR COURT

     The defendant,   AThAU EDWAPD GUND, waives beinc formally
arraigied, waives cofly of accusation, and Dicads            _______

This        day of    _______________,   20   L.
                                 /Lftfr4    a
                                     DFFENflNT     __)




                              DISTRICT ATTO?.1Ey

ITNSSES FOR THE STATE:

 rd          s
!rk A. 3ac, S?
Cavid rr.i  :-
 auli   -s::
çuncoi :r:s
Rashaci :s

                                                 Lur '
                                                                          -
             Case: 14-12113   Date Filed: 11/23/2016   Page: 63 of 73




                IN TEE SU?E.IOR COURT OF WASRI1GTON COUNTY
                               STATE OF GEORGIA

STATE OF GEORGIA                       *

                                       *       Accusation No.   QczQ..t3I
                                       *       December Term,   2000
       vs.                             *

                                       *

                                       *

NATEAN EDWARD GUNDY                    *        urg1ary (Two Counts)


                              ACCUSAT I ON

      Count 1: On behalf of the people of the State of Georgi
                                                              a, the
undersigned District Attorney or duly appointed Assistant
                                                            District
Attorney for the Niddle Judicial Circuit of Georgia, as prosec
                                                               uting
attorney for the county and state aforesaid, does hereby charge
accuse kTRAN EDARD GUDY with the offense f BURGL.A.RY             and
                                                          (O.C.G.A.
  16-7-1).; for that the said accused on December 12, 2000,
                                                              in the
county aforesaid, dLd then and there unlawfully, without autho
and with the intent to corrrnit a theft therein, enter the businrity,
                                                                 ess
house of another, to wit: David ernice :azoley d!b/a. E-Z
                                                               Coin
Laundry, located at East McCarty Street, Sanderevilla, Georg
                                                                  ia,
contrary to the laws of the state of Georgia, the good
                                                             order,
peace, and dignity thereof.

      count 2: The undersigned, as orosecuting attorney
                                                             for the
county and state aforesaid, does further charge and
NTRAN EDWARD GUNDY with the offense of BtJRLARY             accu   se
                                                    (O.CG.A. § 16-7-
1); for that the said accused on December 14, 2000, in the
                                                             county
aforesaid, dId then and there unlawfully, witho
                                                   ut authority, and
with the intent to commit a theft therein, enter the business
                                                              house
of another, to wit: David Earnice Hartley dib(a E-Z Coin L.aun
                                                                dry,
located at East Mccarty Street, Sandereville, Georgia, contra
the laws of the state of Georgia, the good order                ry to
dignity thereof.                                       , peace , and

                                               /
     This          /      - day of   _______________
                                                        _______,




                                           /        / ,w'-
                                                      //6"
                                     ssomi::t              tr:ev


Oifi:e of t::  t:i:t A-ev
?csc Off:ce Drr J
Swansb,rc, Gc;j.
(47   237-7.4E


                                                                            LrSAO-COO   O
                   0
            Case: 14-12113   Date Filed: 11/23/2016             Page: 64 of 73


                                                                 L




                    CONSN'I' TO FILING OF ACCUSATION,
                   WAIVER OF GRAND      RY INDICTN'1',
                  WAI1TR OF JURY TRIAL, PLPJs. O GJItJTY

     The accused having been bound over to ce suDe
said county or being confined in jail pending cortn rior court of
                                                    itment trial or
being in jail, having waived commitnent trial
                                                  , does hereby
expressly waive indictment by grand jury in cccrd
                                                   ance t,qj    the
appropriate provisions of law; and

     The aforenarned accused ecpressly consents to the filin
foregoing accusation by the District Attorney; and           g of the

     The aforenamed accused expressly consents that the
                                                         judge of
said suDerior court may ooen the court at this time
                                                      without the
presence of either grand jury or traverse jiry to
                                                  receive and act
upon the plea of the aforenamed accused; arid

     The aforenamed accused expressly waives trial by
consents to trial by the judge alone without the inter     jury and
jury upon the foregoing accusation by the District     venti on of a
                                                    Attorney; and
     The aforenamed accused ackrowledges that, before
                                                        any action
herein indicated, the accused has been fully advis
                                                   ed as to all of
his rights in connection with all o the matters here
                                                        concerned,
and all of the action herein taken by him has been
                                                      taken by him
with full knowledge of all such legal rights; arid

      The aforer.aned accused acknowledges that, prior to
actions taken by the accused in this matter, the accus    any of the
                                                         ed has bean
fully advised as to his rights to the serv,ces of
                                                     an attorney at
law in all stages of the proceeding against the
                                                       accused; and
accused has been advised that in the event he is unabl
                                                         e to employ
an attorney the court will aPpoint an attorney to
                                                      represent the
accused; and the accused acknowledges thc
                                                 the court in this
instance exoresslv offered t appoint an
                                             attorney to advise and
represent the accused.

     Upon the foregoing accusation, including each and every
and count therein contained, the aforenamed accused           charge
arra                                                  waive s formal
       rent, waives cov.r nc list of 'icnesses, and pleads
                                                             guilty.
     This   _______   day of
                                                                             20
                                      _1txt.          ;4             -
                                      Accused
                                                                (1
                                       )
                                      ;tcorn-, fc.r J.ccuse-
                                            I.        .•
                                            ,    ,,

                                              $            /,

                                        _..7                    ----


                                       i.tri:
				


                          Case: 14-12113                  Date Filed: 11/23/2016            0
                                                                                            Page: 65 of 73




         IN THE SUPERIOR COURT OF                             __________________                       COUNTY, GEORGIA

       STATE 0? GEORGIA                                                      CIT4INAL ACTION             O.        00 CRI3
                                                                             CFFENBE(Sj               -// J-2        L1rJ.,7
       vs.


             IJL44                Jijfr,d                                    __________________TERM,                              O$
                         7)(/'J                            DEFENDANT
             C74
                                                      FINAL DISPOSITION
                                                      0                                               a DT3EF. DIS?OITIC•N
                                              a               /a   NCN-JTJ
       cr'NEGOTIATED                    a                                                        C NOL1LE PROSEQIJI OROE     ON
          GUILTY 014 COUNT(S)             C0tJNT( _____________________                              CCUNT(S)   ______________
       O NOLO CON NtE ON                0 NOT c:     c                                           0 DE.D DOc:ET OP.DR
          COUNT(S) __________             CCtN(3j _____________________                            CGJNTSJ ______________
       o TO LZSSR INCLUDED              a um CF :NcLuDE1
          OFFENSE(S) __________________   O5!S) CF________________
                                                  O!ñ      CCLT(S    ___________________
         ON CC4JNT(S)   _________________




       WHERE?S, the above-named defendant has been found ui1tv of the above-stated
       off2nse(s), it is hereby ORDERED ?D ADJEYDGED by th Court that Lhe said
       defendant    is  hereby  sentenced    to  confinement   for   a period   of
            ,'yr Cr                 _Ji ,i  i                      J
              1.t            J•


              ç,-i1(          .      -1




       in the State Penal 5ystern or such other istitutica as the Commissioner of
       the State DeDartment of Correctior.s r the Cur     y direct, to be computed
       a provided by law.
         TFE DEEEiDkT W.S RPESZNTE.) Y
                                                          1
                                                               CR.LE            -_'   i/         _/frf/
         tTTO?.NEY Ji L.34, OF            7                        CUNT'.                   3:                     {XPP0IW1EN;)

                                                      Jr                              p-i        /

        T I SO ORDERED, this                      /           day of     ____                _____________
                                                                                                                         >I1(

               :-. Office T:s
       j_'               ___________




                         r:r u:.r?




                                                                                                                           uS-ong2
      Case: 14-12113     Date Filed: 11/23/2016          Page: 66 of 73




                 INDICTENT NO. c g     ,
            ?SRINGTON SUPERIOR COURT, DECEZR                            2004

STATE OF GEQRQIA


      ye.                           Charge: Burglary


 iATHA.N E7tBD GtflDY


                              INDI CTMENT




                         7

    Returned in open court by the grand jury bai1if, announced
the court, and !iled in office,           this            day  of
_______________   20 O-'

                             $2i           L1/
                         CLER.,   £UERIOR CJ1J.?                                               -




     The deenden, ______________________________ waives being
forna11y   araigned1     waives    cooy     of     indicjnen,            and        oleads
      6z..-,j                This ''      dy r       -


20'5,       /




¶'ITNESSS   OR THE STATES                  r                TI-l:t;vI       )F •i   GL.TY
                                                         ?.EA CF u1rYs              r^Y CF
'c
'C
                                               -
                                                     4'? .-L_--A
            .::i,3?2
 rr.n       Yr:ar    -,F.)                           h ' ,Ii-!.    k    -


                                                     v .i
                                               I /             '-.	



          Case: 14-12113    Date Filed: 11/23/2016   a
                                                     Page: 67 of 73




                I   THE SUPERIOR CODRT OF WASHINGTON COTJ1TY
                               STATE OF GEORGIA



                                 INDICTMENT

                      NO.


          The grand jurors selected, chosen, and sworn for said county,
    to-;d.t:




    Lewis N. West, Foreoerson                  Kevin S. Morris
    Evelyn J. Huntley, .ASSista.flt Foreperson Geraldine  S. White
    Pendry W. Braswell, Clerk                  Judith  A. ?ate
    Michelle R. Clar-                          Sandy L. Stric)ciand
    Patricia E. Rountree                       Leon E. Anthony 11
    Robert L. Jenkins                          Clarence Hodges
    Denise B. Dixon                            Sandra Martin
    Brenda W. T4ilscn                           lizabech Lenar
    DanieL G. May                              Benjan.in A. l1en
    Mainie L. Miles                            Judy H.  Pea
    Victor Royal                               David Ir'zin
    Daniel L. Jones




    in the name and behalf of the citizens of Georgia, charge and
    accuse NATE1  DWRD GTThDY with the offense f BURGLkRY (O.C.G.A.
        16-7-1)   for          the said NATH.A     EWA.RD   GUNDY   On
    Decether 9, 2003, in the cnty aforesaid, did then and there
    unlawfully, without authority, and with the intent to commit a
    theft therein,      a   th delliz-g house o another, to wit:
    Ci-tifon Jones, 1cated at 403 Grand Street, Sandrsv±lle. Georgia,
    tontrary to th la.:s of the s:e of Gecria. the oo order,
     eace, and         r.rereof.



    WASHINGTON SIJPERIOR COURT                           STEVE ASREW
    DECE19ER TERIl, 2004                                 DISTRICT AT'rOR.NY




                                                                         USAO.0U02ü2
                           Case: 14-12113                                     Date Filed: 11/23/2016                    a
                                                                                                                   Page: 68 of 73


      ONALO5PSJTI3U                                          -                                  sc_

      THE SUPERIOR COURT OF______________                                                                  COUNTY, GEORGJ& FINAL DIPOS1T1ON
                                                                                                        Ti.MLAcrlON NO. q-c- f
                                                 THE STATE                                               ItFFS'JSE(S)   _________           ______________

                                                        vs.
      W1-t-kJ_                       z,         frp              -uy___
      om             lI3C7_(I3t2                                                                                   _________________TERM. 2O
                                     LEA:                                                           C \RDiCi                        0 OIlIER I)ISIOSrnON:
 -   4)NEooruTEo                                                        0 J1RY             0 GL'IL'rYDN                       ONOLLE PROSEQUI ORDER ON
       ZUILTY ON COUNT(S)                               I             flNONJLiRY            COUNTS) ____________                COUNT(S) ______________
     oNOLO CONTENDERE tN                                                                   Ci '.OTG1flL1Y ON                  o DEAD DOCKET ORDER ON
        COUNT(S) __________                                                                  COL1I(S) ___________-              COLN1()       ________-
 -   OTO LESSER RCLL;DED                                                                   o GULTY Oi INCLUDED
      OFFENSE(S) _____________                                                               OFFENSE(S) OF -_______                    (SEE SE1ARME ORDER)
                                                                                             ON COUNTIS _________
       ON COUNT(S)          ______
                                      RIiiritT,i.E i:fl VrJ, ILrzi
                                                            iiIt,        i1t.1II Z.t)I.

                                   JFELONY SENTENCE 0 MtSDEME&iCR SENTEI\CE
     WHEREAS, the abo-named dcIendni has hen found vhy of th: k c-statel oiTcte, W1iEP.EUPON. it is ordered and wJjuded by the
     Court that: me said dcfcndan shhvsncd I     .-incncrtt foT a period

     in the tht/i'enaI Sy5tcrn or suth other insthution as the Coot nisskinecolthe S:n Department ci Cornaiions or Court may direct, ti
     computed as pm'ridcd by law, I1OWVER, ii is ñirthcr orere hvthe Court:
        I) TILAT the abore sentcnx msy be scrved on poba inn
     02) THAT upon scricc or ________________________             olihe bo%c cuune. th rmndec 01                                 rnybc
                                                                                                                              ___________________-

           served on probation PROVIDED that the .aid detenant comp1s With th co:feig cn:raI 3nd other nditions herein imposed by the
           Court as part of ibis sentence.

                                                      E.ERAL CONDITiONS OF PROBATION
      The defend,t. having hcn iat,d the pri'.1ee of icvinaJt or part of the abac.stted Ientene on pri.tion. hereby is entend to th
      following general conditions of prohtkin:
          ) Det nt 1Iatc ihe crimir.al b of ait        tmrtceul unit.
        2) Avoid injurious end v3ciou hits - epeial3y acahoIic I catiot and necc-tict ed other dengeous dus unlcst preseribed
             lawfully.
     j3)     Avoid persons or p!acs oIdisrcpuiab!c t ianitjj1 diarsacr.
             Report to the Prob ioa-Psrole Supcrisu; as dir: ed and permit suh Sepervisor IC' vitit him(h:r) at home or clsuwhere.
             Worl fhlthfully at suitcbl employment insofar as may be poscib!c.
             Do not charte hisiher) pccscnI place of abci. nove tttidc the jurisdiction of the Court. or Icate the State for any pcriod of lime
             without prior pcrmssion oldie Proaiion Supervisor.
             Support his(hcr) egal dependents to thu best of hisher) ability.
        i) Prøhk,rtcr shall, from time to time upon oral or written rcqucsL y arty P;ctbacioo OhYir. prrJue a brith, uriui. and/or blood
             sccimert for anahis for the prssible presence of a suhttsnce rohibhed or cAlIolied by any law of the State of Gearitia or of the
             United Staics,
'5                                                  COflIER CONDITIONS OF PRORATiON
     ii iS FuRTHER ORDERED rhi the detbndwi pay a ine in tire onmunt of_______________ - pus              O or 1 (, hiehcer is less puruent to
     O.C.Ci.A. t5.2l-O. and pey rcstirumJon in ih; anlour.t of ____________:____________ Probation fce ______________ Court CoiLs
                       A1ttirnc' feeL Peyracr.ts arc:                         ________--




     IT IS THE FLRTi-IER ORDER of the Court, and the JIfn:unt is nereby adisei that ti-c C'urt ry, .tt any time, rcvoke wiyoondidons oftHs
       :obaton and!or di lmare .ir mS:f:n±i:it from prohaihr. •Fh    ..... ,i:r::r sIiLdt be rri i-n armc5t fOr i.tiurt of any erntition ofpbtinn
     herein granted. l(stih probation Is r: kd, the Court nay order the ectutior. oite r.men.a w1ii1m was erieinal!v impos'J
                                                                                                                                      or mny portion
     thzmmeufln th. m.ulflcr prr jed mw 1.w citer dcJuctn tr:-e:.'-1 th a'rur.m nI:mme rme        enant has served on m-ohatjon.
     The defermnt aas rcrosemicd by ti-c Forrorehi:                                                  . ttiorncv ci l.aw,   P3St/47)'J Count',
     b:1 (       '..(Apr;mrirtr.i t,fl- 'Pt
                                                                                  Uv.djC&.n                  (44j7       __


                       _r.

                 ____-                                  jfude Suprcr Courts
                                                         Middle .Judi iitllt OFSER\ ICE
     I'it i.t mc' _errI.              ir         .u4 .rr;el co'           f   i:. S. m.    i:omr:.ri i:er "-      -: i        to t.:    neant ar. imi: m
        a.in:(_      tTLi           r:                      chose
                                                                                   .-_.                         C_-
                                                                                                                                                 rss,c: 1.
                            p       r4rLje-i       rr        inti   Cc'n-i.rIn!.

                                .




                                          ..-   .:.ct4
                                -                           tLIVTXStV..t
                                                                                                                                                     'US-O- ")Ct2[13
      Case: 14-12113        Date Filed: 11/23/2016    Page: 69 of 73




       X    TE   SUPERIOR COt.T O'     ___________________


                           STATE OF GEOP.GL

                                        *
STATE OF GEORGIA                        *
                                        *
                                        *
      vs.                               *    Case Uo.                    rz-
                                        *
pJ ?-th-V        VA-i                   *




           ADDITION         GENEL CONDITION OF PROEATION

    The orobainer sa11 subnit to eva!eaicns ar.d testinG
:eLating to r.habiiitaton and carticiocta in and successfully
complete rehabili:st:v. progrettiing as directed b' the deoartrnent.

     Ordered at WA^H-i?JE,TM1 Ci%Wfl/           Geora, this       _____

        :Er1AAJ:r:        , 20




                                         udge of the Su3eri.or Courts
                                       tidd1e Judicial Circuit

                                             Walter C. McMifla Jr.
                                            Chief Judge, Superior Courts
                                               Middle Judicial Circuit




                  has bee- iei -arad a cc; :..                 du.v inst:ucted
regarding this    cnd!ticn cf pohacior  r3 sane           is   sckiowledged by
Ur sgr.tures

                        -




                                                                               USA O.O0O2
      Case: 14-12113               Date Filed: 11/23/2016        Page: 70 of 73




                    ACctJSTION O.    oc'                     4
             WASHTNGTOL'T SUPERIOR COURT, MkC TERN, 2006


STATE O GEORGIA


      v.                                          CharGe: 3urg1ay


NATRP.N EDWARD GUNDY




                                            ACCUSATION

                                                    d                                  2O.
     Filed in office, this 2O                                _______________,




                                        (t'             II
                                                  W. L-J
                                   CL'RK' SUPERIOR COURT


     The deendanc. ZATHAN EDWARD Gr.TN]DY   ive                          beina fora1ly
                                                                         ., I
                                                                             I7
                                                                          Ui
arraigred, waives copy o accusation, nd p1ads
This 2O     day f        rI            , 20  .




                                        DISTRICT kT'CPY


WI'rNESSES    OR T         STATE:

 rad Zennedy1 SFD
!:-                                                                               r    -' 'Op


                     (-p   L
                               l   '   ,'
                                                                           ifw                       2vl
                     r
                                                                                  SL
                                            :                                    Lç.
                     ----.--           -.-.---                                          (1bi    -'

                                            rrr
                                                                                                U S Ci -0C0205
                0
      Case: 14-12113      Date Filed: 11/23/2016   Page: 71 of 73




             IN T     SUPERIOR COURT O' FTASEIGTON cou1rrY
                            STATE OF GEOGI

STATE O GEORGIA                        *

                                       *    Aceuaation No.  _______


                                            i'arch Tern, 2006
      vs.                              *

                                       *

                                       *


NAT SAN EDWARD GUND                         Burglary



                             ACCUSATIOW

     On behalf of the ecp1e of the State of Georgia, the
undersigned District Attorney or duly aoointed Assistant District
Attorney for the Middle Judicial Circuit of Gecrg±a, as prosecuting
attorney for the county and state aforesaid, does hereby charge and
accuse NATFi EW.D UDY with the offense of BURGLARY (O.C.G.A.
§ 16-7-1.); for that the said accused on anu&ry 8, 2006, in the
county aforesaid, did then and there unlawfully, without authority,
and with the intent to ccr-nit a theft therein, enter the dwelling
house   of  another,    to  wit:   McArthur    oxdan,   located   at
321 Tybee Street, S    ervi1le,  Gergie,  :cntrary  to the  laws of
the state of Georoja, the coed order, peace, and dianity thereof,

     This   ___________     day of                 /             20   1




                                     ?.ssistant District   t:orney




Office of the District Attorney
Post Office Drawer
Swainsboro, Georgia 30401
(473) 237-7846




                                                                          USAO-000206
	
		
		




           Case: 14-12113   Date Filed: 11/23/2016          Page: 72 of 73




                     COUSE     TO FILING OF ACCUSATION,
                     WAIVER OF GtAND JURY INDICTMENT,
                    WAIVER OF JURY TRIAL, PLEA OF GUILTY

          The accused having bean bound '.er to the superior court of
     said county or being confjne in jail pending ccixnitment trial or
     being in jail, having waived cc itmtr.t trial, dces hereby
     exoressly waive indictment by grand :ury in accordance with the
     apprøpriate provision. of law: and

          The afcrenamed accused exprassly ccrsen:s to the filing of the
     foregoing accusation by the District Attorney; and

          The aforenamed accused expressly c•sents that the judge of
     said superior court ay ornen the court at this time iithout the
     presence of either grand jury or traverse jury to receive and act
     upon the plea of the aforena'ed accused; and

          The aforenamed accused expressly waives trial by jury and
     consents to trial by the jude alone with     the intervention of a
     jury uoon the foregoing accusation by the D:strict Attorney; and

          The aforcnamed accused acknowledges that, before any action
     herein indicated, the accused hs bei fully advised as to all of
     his rights .n connectcn with all of the 'r.atters iere concerned,
     and all of the action herein taken by him has been aken by hin
     with full knowledge of all such legal rights; and

          The aforena,ied accused acknowledges that, prior to ar.y of the
     actions taken by the accused in this matter, The accused has been
     fully advised as to his rights to the sevices o: an attorney at
     law in all stages of the proceeding against the accused; and
     accusod has been advised that in the event he is unable to employ
     an attorney the court will apoint an attorney to represent the
     accused; and the accused acknowledges that the court in this
     instance expressly offered o appont an attorney to advise and
     represent the accused.

          Jpon the foregoing accusation, incluin each and every charge
     and COunt therein concaine, the aforenaed accused waives formal
     arr2r_'nh,    3reS cnoy and ist       i:esas, ar pleads guilty.

          Tis -    '    day of             /Z7,-./                                ,   20

                                        _L?-         .'L,2c
                                               E€'     il/)

                                                   ±1
                                               ,-r---
                                        LI V
                                                '-          _________ --
                                                       -.     Accsea
                                                                              I
                                                     ,./
                                                /                  ,     A
                                                     I-I     ../       /I'.




                                                                                           USAO-000207
	
			



                                              )
                                    Case: 14-12113                      Date Filed: 11/23/2016          Page: 73 of 73




            NT                       E?RiO COJPT OF -                                             ____               COUNTY, GEORCIA



      ST.kTE OF GDRGZA                                                                       •:!cL :TT1 !D.                             ______




                                                                                                        9)   _______________________

      vs


      ,AM17+                        D i14i                  i1ALc                                       ji/12-tr                TERM,   20
      DT:


                                                                        FINAL DS?OSITION
                                                                                                                     0 QTh     I5?CSITION


            coTIATFTh                                               0                                          0 !OLL ?OSQUI                O
        GUILTY O)            COtJT(S                   /                c3t5rZfS   ____________________                      _____________

      0 )OLO CO             ZD!RZ O1                                0 !;OT Gt3ILTY C                           0 L-.) 0OCT CDZ O1
        COhT1S ___________________                                      couis      ____________________                      _____________

      0 TO L1S51                I:CLLDD                             0              C? Z7CLLTD
                                                                        CZC) o____________
                                                                        O7 CU1TS) ___________________

        O    C&TIS) _______________


                                           .:=:                                          ;i!_.




       BERES, th              defn it hs bn fcn -1tv cf th av-stat
      offnoe(s), it !s hrby ORRD 1D AJOD:-Efl b     a court thac t      said
      deendat is hrby sennd            to  con imnt     r    a   oriod      of
                                    If e-
                         / !J m- U        47J / Jfr 5W7/V      7-1  9(12.4/
           4v               I   &         fc5              rfli^ 7


      in th Stat Pna1 Syte or sci ot.hr inst:z:i3n as :h   Cornrissioner of
          Sta:   patret o Corr:tions or :b Ccuz: av direct, to    ccrnput
      as tcwided by 1a.

               ?ODNT 'U P flESD                                         TH                   i1'rfl!-        L.ii,i-r2.S
           r:ur                     v'.               _____________________                                      -    :'r".-         1Ti.



      :'r :s            '                              ::i:s   _______                   _________________________-



                  1.-

                                -         ,---
                                                                                      --
                                      /     /-_._;•                  2C
                                                                                       Tce       •.e:::              :: c
                                                I..
             '_J_1J-                  '.




                                                                                                  W&ter C. McMiUan Jr
                                                                                                 Chief Judge, Supe.ror CC'irt
                                                                                                    {dd       Judicja Crcur
                                                                                                                                        (JSAO-000203